Case 9:18-cv-80176-BB Document 548-1 Gordon
                                     Entered onKlein
                                                FLSD Docket 06/01/2020 Page 1 of 28
                                         April 30, 2020                               ·

  ·1· · · · · · · · UNITED STATES DISTRICT COURT
  · · · · · · · · · SOUTHERN DISTRICT OF FLORIDA
  ·2
  · · · · · · · · ·CASE NO.:· 9:18-cv-80176-BB/BR
  ·3

  ·4· IRA KLEIMAN, as the personal representative
  · · of the Estate of David Kleiman, and W&K Info
  ·5· Defense Research, LLC,

  ·6
  · ·   · · · · · Plaintiffs,
  ·7
  · ·   · · · · · · · -vs-
  ·8
  · ·   CRAIG WRIGHT,
  ·9
  · ·   · · · · · Defendant.
  10·   ________________________________________________/

  11
  · · · · · · · · · ·DEPOSITION OF GORDON KLEIN
  12

  13
  · ·   ·   ·   ·   ·   ·   · · · Thursday, April 30, 2020
  14·   ·   ·   ·   ·   ·   · · · ·11:04 a.m. - 7:33 p.m.
  · ·   ·   ·   ·   ·   ·   ·Deposition was conducted remotely
  15·   ·   ·   ·   ·   ·   · · · · via video conference

  16

  17

  18

  19

  20

  21

  22
  · · · · · · · · · Stenographically Reported By:
  23· · · · · · · · · ·LAURIE YANNACCONE, FPR
  · · · · · · · · · Florida Professional Reporter
  24

  25


                                       U.S. LEGAL SUPPORT
                                     www.uslegalsupport.com                            YVer1f
Case 9:18-cv-80176-BB Document 548-1 Gordon
                                     Entered onKlein
                                                FLSD Docket 06/01/2020 Page 2 of 28
                                                       April 30, 2020                                                   2 to 5
                                                            Page 2                                                             Page 4
       ·1· · · · · · · · · · · · ·APPEARANCES                          ·1·   · · ·THE COURT REPORTER:· The attorneys
       ·2· On Behalf of the Plaintiffs:
                                                                       ·2·   ·participating in this proceeding acknowledge that I
       ·3· · · · BOIES SCHILLER FLEXNER, LLP
       · · · · · 44 Montgomery Street                                  ·3·   ·am not physically present in the proceeding room
       ·4· · · · Floor 41                                              ·4·   ·and that I will be reporting this proceeding
       · · · · · San Francisco, California 94104
                                                                       ·5·   ·remotely.· They further acknowledge that, in lieu
       ·5· · · · 415-293-6800
       · · · · · Mpritt@bsfllp.com
                                                                       ·6·   ·of an oath administered in person, the witness will
       ·6· · · · Aholtzman@bsfllp.com                                  ·7·   ·verbally declare their testimony itself in this
       · · · · · BY:· MAXWELL PRITT, ESQUIRE                           ·8·   ·matter is under penalty of perjure.· The parties
       ·7· · · · BY:· ALEXANDER HOLTZMAN, ESQUIRE
                                                                       ·9·   ·and their counsel consent to this arrangement and
       ·8
       ·9· On Behalf of the Defendant:                                 10·   ·waive any objections to this manner of reporting.
       10· · · · RIVERO MESTRE, LLP                                    11·   · · ·Please indicate your agreement by stating your
       · · · · · 2525 Ponce de Leon Boulevard                          12·   ·name and your agreement on the record.
       11· · · · Suite 1000
                                                                       13·   · · ·MS. McGOVERN:· This is Amanda McGovern from
       · · · · · Coral Gables, Florida 33134
       12· · · · 305-445-2500                                          14·   ·Rivero Mestre on behalf of the defendant, Dr. Craig
       · · · · · Amcgovern@riveromestre.com                            15·   ·Steven Wright, and we agree.
       13· · · · BY:· AMANDA McGOVERN, ESQUIRE
                                                                       16·   · · ·MR. PRITT:· This is Maxwell Pritt from Boises
       14
       15
                                                                       17·   ·Schiller Flexner on behalf of the plaintiffs and
       16                                                              18·   ·the witness, Mr. Klein, and we agree.
       17                                                              19·   · · ·THE COURT REPORTER:· I'm going to go ahead and
       18
                                                                       20·   ·swear you in now, okay, Mr. Klein?
       19
       20                                                              21·   · · ·MS. McGOVERN:· May I just ask, who is Mr.
       21                                                              22·   ·Holtzman?
       22
                                                                       23·   · · ·MR. PRITT:· He is also from Boies Schiller.
       23
       24
                                                                       24·   · · ·MS. McGOVERN:· Oh, okay.· Sorry.
       25                                                              25·   · · ·Hi, Mr. Holtzman.

                                                            Page 3                                                             Page 5
       ·1· · · · · · · · · · INDEX OF PROCEEDINGS                      ·1·   · · · · · Nice to meet you.
       ·2· Deposition of GORDON KLEIN· · · · · · · · · · · · · Page
       ·3
                                                                       ·2·   · · · · · MR. HOLTZMAN:· Hi.
       · · Direct Examination by Ms. McGovern· · · · · · · · · · ·5    ·3·   · · · · · Nice to meet you.
       ·4                                                              ·4·   · · · · · THE COURT REPORTER:· Will the witness please
       · · Certificate of Oath· · · · · · · · · · · · · · · · · 272
                                                                       ·5·   · · · say and spell your first and last name for the
       ·5· Certificate of Reporter· · · · · · · · · · · · · · · 273
       · · Witness Review Letter· · · · · · · · · · · · · · · · 274    ·6·   · · · record.
       ·6· Errata Sheet· · · · · · · · · · · · · · · · · · · · ·275    ·7·   · · · · · THE WITNESS:· Yes, my name is Gordon Klein,
       ·7
                                                                       ·8·   · · · spelled, G-O-R-D-O-N, Klein, K-L-E-I-N.
       · · PLAINTIFF'S EXHIBITS
       ·8                                                              ·9·   · · · · · THE COURT REPORTER:· Thank you.
       · · Number· · Description· · · · · · · · · · · · · · · ·Page    10·   · · · · · Will the witness now please repeat the
       ·9
                                                                       11·   · · · following declaration for the record:· "I declare
       · · ·1· · Gordon Klein's Expert Report· · · · · · · · · · ·15
       10                                                              12·   · · · my testimony in this matter is under penalty of
       · · ·2· · Engagement Letter· · · · · · · · · · · · · · · · 98   13·   · · · perjury."
       11
                                                                       14·   · · · · · THE WITNESS:· I declare that my testimony in
       · · ·3· · Billing Statement· · · · · · · · · · · · · · · 130
       12
                                                                       15·   · · · this matter is under penalty of perjury.
       13                                                              16·   · · · · · THE COURT REPORTER:· Thank you.
       14                                                              17·   · · · · · The witness has declared his testimony in this
       15
       16
                                                                       18·   · · · matter is under penalty of perjury, and the parties
       17                                                              19·   · · · have stated their agreement for the record.
       18                                                              20·   · · · · · You may now proceed.
       19
       20
                                                                       21·   · · · · · · · · · ·DIRECT EXAMINATION
       21                                                              22·   BY MS. McGOVERN:
       22                                                              23·   · · ·Q.· ·Good morning, Mr. Klein.
       23
                                                                       24·   · · ·A.· ·Ms. McGovern, good morning as well.
       24
       25                                                              25·   · · ·Q.· ·How are you today?


                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com                                                                  YVer1f
Case 9:18-cv-80176-BB Document 548-1 Gordon
                                     Entered onKlein
                                                FLSD Docket 06/01/2020 Page 3 of 28
                                                        April 30, 2020                                                   6 to 9
                                                               Page 6                                                          Page 8
       ·1·   · · ·A.· ·I think we're all as well as we can be.          ·1·   when we all start talking very quickly.· Is that okay?
       ·2·   · · ·Q.· ·Yes.                                             ·2·   · · ·A.· ·Yes, and I will probably have a longer pause
       ·3·   · · · · · As I stated earlier my name is Amanda            ·3·   for similar reasons of communication.
       ·4·   McGovern.· I am with the law firm of Rivero Mestre and     ·4·   · · ·Q.· ·If at any time, Mr. Klein, you don't
       ·5·   we represent the defendant in this case, Dr. Craig         ·5·   understand my question, if you think I'm asking you to
       ·6·   Steven Wright.                                             ·6·   guess, I'm not.· If you don't understand my question I
       ·7·   · · · · · We are taking this deposition, as you see, by    ·7·   would ask you to please ask me to rephrase it or repeat
       ·8·   Zoom and because of that I'd like to just make sure that   ·8·   it, I will not take it personally.· I want my question
       ·9·   we're all on the same page in terms of the best way to     ·9·   to be crystal clear and I only want you to answer the
       10·   proceed efficiently in this deposition.                    10·   question based upon your personal knowledge or the
       11·   · · · · · First --                                         11·   purpose for you being deposed today, which is your
       12·   · · ·A.· ·Just a quick point of order, just so you know,   12·   proposed expert testimony.· Okay?
       13·   your screen is substantially frozen.· I don't see your     13·   · · ·A.· ·Yes.
       14·   lips moving, for example.                                  14·   · · ·Q.· ·Mr. Klein, could you please state your full
       15·   · · ·Q.· ·Okay.· Can you hear me?                          15·   name for the record and spell your last name.
       16·   · · ·A.· ·I do hear you, however, but I just wanted you    16·   · · ·A.· ·My full name is Gordon Klein, I spell my last
       17·   to know that it's purely audio at this juncture.           17·   name, K-L-E-I-N.
       18·   · · ·Q.· ·Okay.· If I ever interrupt you in the middle     18·   · · ·Q.· ·What your business address, sir?
       19·   of your answer, I apologize for that, I don't mean to do   19·   · · ·A.· ·One of my business addresses is the location
       20·   it, it's because we have a bit of a delay and as you       20·   from which I am communicating, which is my home office,
       21·   said -- as you just said, sometimes we freeze our faces    21·   that address is 24724 Calle, spelled, C-A-L-L-E, new
       22·   through the Internet and don't mean to.· So if I ever      22·   word, Conejo, spelled, C-O-N-E-J-O, in the town of
       23·   interrupt you, please just tell me you're not finished     23·   Calabasas, California, I will spell Calabasas,
       24·   with your answer and I will immediately stop and allow     24·   C-A-L-A-B-A-S-A-S, ZIP code 91302.· Additionally, I have
       25·   you to finish.· Okay?                                      25·   an office at the University of California in Los Angeles

                                                              Page 7                                                      Page 9
       ·1·   · · ·A.· ·Very good.                                    ·1· commonly called, UCLA, that address would be Gordon
       ·2·   · · ·Q.· ·If my face freezes in the video at any point  ·2· Klein, UCLA, Anderson School of Management, Room D-521,
       ·3·   in time during this video, but you can still hear me,   ·3· Los Angeles, California 90095.
       ·4·   I'd like to just proceed with the deposition, if you    ·4· · · ·Q.· ·Mr. Klein, how long have you lived in
       ·5·   don't mind so that we can finish it.· Sometimes lawyers ·5· California?
       ·6·   don't even go on the camera when they're asking         ·6· · · ·A.· ·Approximately four years.
       ·7·   questions.· I've chosen to be on the camera, because I  ·7· · · ·Q.· ·You're a lawyer, correct?
       ·8·   want you to be able to see me, but I don't want that    ·8· · · ·A.· ·I'm a nonpracticing lawyer for the bulk of
       ·9·   frozen-face situation to prevent us from proceeding if  ·9· that 40-year period, but yes, I'm an inactive member of
       10·   you can otherwise hear me.· Okay?                       10· the California Bar.
       11·   · · ·A.· ·I understand.                                 11· · · ·Q.· ·You've been a lawyer for about 40 years since
       12·   · · ·Q.· ·Are you okay with that, Mr. Klein?            12· 1980, correct?
       13·   · · ·A.· ·I am, at least thus far I am.· I don't see    13· · · ·A.· ·I've been a member of the California Bar, but
       14·   this posing any issues.· I also just wanted to let you  14· I've not been a practicing lawyer other than the first
       15·   know that in the event there are any issues with        15· year or two of that 40-year duration.
       16·   document transmission or document presentation, but     16· · · ·Q.· ·Do you consider yourself -- strike that.
       17·   we'll get to that if such a problem arises, for the     17· · · · · · Do you consider that you are not a lawyer,
       18·   moment let's go full speed ahead.                       18· because you are an inactive member of the California Bar
       19·   · · ·Q.· ·We have no rush in finishing your deposition  19· or do you consider yourself a lawyer?
       20·   so I'm going to try and speak slowly, I'm not doing it  20· · · · · · MR. PRITT:· Objection.· Form.
       21·   on purpose.· I'm going to try and speak slowly for the  21· · · · · · THE WITNESS:· I believe that I'm a lawyer, but
       22·   court reporter so that my questions are clear and I'm   22· · · · that might in the eyes of a layperson have some
       23·   going to speak slowly for you so that my questions are  23· · · · meaning that I'm an actively practicing lawyer so I
       24·   clear, because we're not all in the same room realtime  24· · · · thought it merited the clarification that I am a
       25·   and I found in these depositions it makes it difficult  25· · · · nonpracticing lawyer and have not been for many


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                   YVer1f
Case 9:18-cv-80176-BB Document 548-1 Gordon
                                     Entered onKlein
                                                FLSD Docket 06/01/2020 Page 4 of 28
                                                        April 30, 2020                                               10 to 13
                                                             Page 10                                                          Page 12
       ·1·   · · · decades.                                             ·1·   · · ·A.· ·Can I hear that question again, please?
       ·2·   BY MS. McGOVERN:                                           ·2·   · · ·Q.· ·You taught as a law professor in California as
       ·3·   · · ·Q.· ·Okay.· But you are a lawyer?                     ·3·   well; is that right?
       ·4·   · · ·A.· ·Yes.                                             ·4·   · · ·A.· ·I have taught at UCLA Law School, that is
       ·5·   · · ·Q.· ·You're initial training in your profession was   ·5·   correct, as well as Loyola Law School in the areas of
       ·6·   as a lawyer, right?                                        ·6·   financial analysis and taxation principally, yes.
       ·7·   · · · · · MR. PRITT:· Objection.· Form.                    ·7·   · · ·Q.· ·So you consider yourself a lawyer and you were
       ·8·   · · · · · THE WITNESS:· Well, I have multiple              ·8·   a law professor at UCLA; is that right?
       ·9·   · · · professions so I think the answer is likely, no.     ·9·   · · · · · MR. PRITT:· Objection.· Form.
       10·   BY MS. McGOVERN:                                           10·   · · · · · THE WITNESS:· There's an ambiguity that I was
       11·   · · ·Q.· ·What was your first thing that you did after     11·   · · · a law professor, I currently teach an undergraduate
       12·   you graduated from college?                                12·   · · · class in general business law --
       13·   · · ·A.· ·I worked as a professional musician.             13·   BY MS. McGOVERN:
       14·   · · ·Q.· ·How long were you a musician?                    14·   · · ·Q.· ·Okay.
       15·   · · ·A.· ·I've been a paid professional musician since I   15·   · · ·A.· ·-- that, however, is not my only endeavor at
       16·   was age 12 and upon graduating college I worked            16·   UCLA.· I principally teach in the areas of financial
       17·   full-time at a summer resort playing in the orchestra,     17·   analysis, those courses happen to have been at least in
       18·   as well as touring with some Broadway shows in the         18·   part roughly 20 years ago in a law school environment,
       19·   orchestra as a professional keyboard musician.             19·   but the primary focus was on accounting, financial
       20·   · · ·Q.· ·What did you do after that?                      20·   analysis skills, entrepreneurship skills.
       21·   · · ·A.· ·I turned to professional activities.· I also     21·   · · ·Q.· ·But going back to my original question, I
       22·   passed the Certified Public Accountant exam passing all    22·   appreciate you elaborating on that, that's helpful.· But
       23·   four of its parts at one sitting.· I also then, several    23·   going to back to my original question, I just want to
       24·   months later, attended law school while continuing to      24·   make sure I understand two things:
       25·   work certain weekends and summers as a professional        25·   · · · · · Number one, since 1980, when you were

                                                             Page 11                                                          Page 13
       ·1·   musician.                                                  ·1·   admitted, I believe to the California Bar, you have
       ·2·   · · ·Q.· ·And you went to law school and graduated?        ·2·   considered yourself a lawyer, correct?
       ·3·   · · ·A.· ·Absolutely.                                      ·3·   · · · · · MR. PRITT:· Objection.· Form.
       ·4·   · · ·Q.· ·And what did you do when you graduated from      ·4·   · · · · · THE WITNESS:· I have not practiced law so to
       ·5·   law school?                                                ·5·   · · · the extent that people have asked me to perform the
       ·6·   · · ·A.· ·I got married.· I passed the bar exam in the     ·6·   · · · duties of a lawyer, I have always readily told them
       ·7·   state of California and I started a business in the        ·7·   · · · that I am not an active practitioner and I'm not in
       ·8·   financial publishing domain, concurrent with commencing    ·8·   · · · a position then or now to render legal advice, but
       ·9·   work as a legal associate at the prominent financial --    ·9·   · · · yes, I'm somebody who has legal training.· I'm
       10·   well, financially oriented or corporate oriented law       10·   · · · somebody who has some legal knowledge, but I have
       11·   firm in Beverly Hills, California.                         11·   · · · not been actively practicing lawyer for the better
       12·   · · ·Q.· ·And what was the name of that firm?              12·   · · · part of 40 years.
       13·   · · ·A.· ·Ervin, Cohen and Jessup, Jessup is spelled,      13·   BY MS. McGOVERN:
       14·   J-E-S-S-U-P.                                               14·   · · ·Q.· ·Well, as a law professor don't you have to
       15·   · · ·Q.· ·And with whom did you primarily work while you   15·   have more than just training?· You taught law.
       16·   were working at that prominent Beverly Hills law firm?     16·   · · · · · So I guess my question, I'm not trying to
       17·   · · ·A.· ·Are you asking for clients?· Are you asking      17·   trick you, I'm just saying for 40 years you've been a
       18·   for lawyers?                                               18·   lawyer; now, you're qualifying that by saying, not a
       19·   · · ·Q.· ·Lawyers.                                         19·   practicing lawyer.· But what I want to know is whether
       20·   · · ·A.· ·It's been nearly 40 years, I can remember        20·   you consider yourself for the last 40 years having
       21·   individuals by first name.· I did work with Mr. Jessup     21·   taught law, practiced law a lawyer?
       22·   of the three named partners.· I don't know that I am       22·   · · · · · MR. PRITT:· Objection.· Form.
       23·   going to remember anyone's surname 40 years later.         23·   · · · · · THE WITNESS:· I'm sorry, I missed the last
       24·   · · ·Q.· ·Okay.· You taught as a professor in California   24·   · · · couple of words you said.· Please.
       25·   as well, correct?                                          25·   · · · · · MS. McGOVERN:· Could you read the question


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                    YVer1f
Case 9:18-cv-80176-BB Document 548-1 Gordon
                                     Entered onKlein
                                                FLSD Docket 06/01/2020 Page 5 of 28
                                                        April 30, 2020                                                14 to 17
                                                             Page 14                                                           Page 16
       ·1·   · · · back, please.                                         ·1·   here, and I'm going to put this on the screen.
       ·2·   · · · (A portion of the record was read by the court        ·2·   · · · · · I apologize for that.· I have so many tabs
       ·3·   · · · reporter.)                                            ·3·   open in my computer right now, I don't know if you're
       ·4·   BY MS. McGOVERN:                                            ·4·   suffering from the same thing, during these difficult
       ·5·   · · ·Q.· ·Let me say it again.                              ·5·   times, but multitasking electronically is on steroids at
       ·6·   · · · · · Mr. Klein, do you consider yourself a lawyer?     ·6·   this point.
       ·7·   · · ·A.· ·I consider -- a member of the California Bar      ·7·   · · · · · Mr. Klein, you stated that you were referring
       ·8·   and therefore I consider myself a lawyer, but not a         ·8·   to your expert report or your CV, which I believe it was
       ·9·   practicing lawyer, nor do I present myself to be a          ·9·   attached to your expert report.· Let me just go ahead
       10·   practicing lawyer, nor am I here in a capacity to render    10·   for purposes of your deposition and ask the court
       11·   a legal opinion, as my expert report explicitly states.     11·   reporter to mark as Exhibit 1 the expert report of
       12·   · · ·Q.· ·Mr. Klein, I understand that that is the          12·   Gordon Klein dated April 10, 2020.
       13·   position that you're taking, but it is not -- that you      13·   · · · · · Mr. Klein, I believe that your curriculum
       14·   are not here to render a legal opinion, but that's not      14·   vitae is attached as Appendix A to your expert report
       15·   my question.                                                15·   that has been marked as Exhibit 1 to your deposition.
       16·   · · · · · To be clear, I just want to understand whether    16·   I'm scrolling through the expert report and I have a
       17·   you consider yourself a lawyer, understanding that          17·   question for you about it.· Is this the expert report
       18·   you're not practicing, but whether you, Mr. Klein,          18·   that you prepared in this case?· It's quite long.· I can
       19·   consider himself to be a lawyer?                            19·   try to scroll down more quickly or I can just keep
       20·   · · · · · MR. PRITT:· Objection.· Form.                     20·   scrolling page by page, whatever you feel more
       21·   · · · · · THE WITNESS:· I consider myself to be a lawyer    21·   comfortable with.
       22·   · · · in the broadest sense of the word, but not actively   22·   · · ·A.· ·You can speed it up a bit.
       23·   · · · practicing lawyer.                                    23·   · · ·Q.· ·Okay.· Have you had a chance to review
       24·   BY MS. McGOVERN:                                            24·   Exhibit 1 to your deposition, Mr. Klein?
       25·   · · ·Q.· ·How long did you teach law?· How long were you    25·   · · ·A.· ·Well, Exhibit 1 I think included those

                                                             Page 15                                                           Page 17
       ·1·   a professor of law in California?                           ·1·   appendices, and you haven't completed the scrolling.
       ·2·   · · ·A.· ·Well, that's a somewhat vague question,           ·2·   · · ·Q.· ·Have you had a chance to review Exhibit 1 to
       ·3·   because I've taught some business law classes within the    ·3·   your deposition, Mr. Klein?
       ·4·   school management.· In addition, to having been teaching    ·4·   · · ·A.· ·I have, and just a note for the record, my
       ·5·   under the auspice of a former law school so I'm not sure    ·5·   screen is not a laptop beneath me, it's a large roughly
       ·6·   what is the scope of your question.                         ·6·   81" flat screen up against the wall with my desk being
       ·7·   · · ·Q.· ·Okay.· Let me clarify, let's include it all.      ·7·   in the middle of the room so to the extent that I avert
       ·8·   How long have you taught law whether that legal class is    ·8·   my eyes upward I mean no disrespect by that, it's simply
       ·9·   in a management school or a law school?                     ·9·   the physical placement in the room.
       10·   · · ·A.· ·I am not certain when I first taught my first     10·   · · · · · The direct answer to your question is yes,
       11·   class that touched upon law.· I don't have my CV in         11·   I've now had a chance to review that which you scrolled
       12·   front of me, it would bear the date.· I take that back,     12·   through, and it does appear to be my expert report in
       13·   is it all right if I take a look at my CV?                  13·   its totality.
       14·   · · ·Q.· ·Of course.                                        14·   · · ·Q.· ·So going back to the question that I asked
       15·   · · · · · Please feel free, Mr. Klein, to refer to both     15·   before we marked your report as Exhibit 1, my question I
       16·   your report, the exhibits to your report, including your    16·   believe was:· How long have you been teaching law,
       17·   CV.· In fact, if you'd like, we can go ahead right now      17·   whether the law class that you have taught or teaching
       18·   and mark your expert report as Exhibit 1 to your            18·   is part of the curriculum of a law school or in another
       19·   deposition.                                                 19·   school which includes that class?
       20·   · · · (Thereupon, Gordon Klein's Expert Report, was         20·   · · · · · MR. PRITT:· Objection.· Form.
       21·   · · · marked as Exhibit Number 1 for identification.)       21·   · · · · · THE WITNESS:· Well, at the law school, as my
       22·   · · · · · THE WITNESS:· Please feel free to do so.· I've    22·   · · · CV indicates, I was principally teaching accounting
       23·   · · · got your question still in my head.                   23·   · · · principles and financial analysis issues, which
       24·   BY MS. McGOVERN:                                            24·   · · · happen to be in a law school, but there were many
       25·   · · ·Q.· ·I'm going to do something really quickly,         25·   · · · days where there were law or legal terms didn't


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB Document 548-1 Gordon
                                     Entered onKlein
                                                FLSD Docket 06/01/2020 Page 6 of 28
                                                        April 30, 2020                                                18 to 21
                                                             Page 18                                                           Page 20
       ·1·   · · · even necessarily arise.· So I guess it's a bit of a   ·1·   meaningful count as I look back, I haven't mentally
       ·2·   · · · question whether I was literally teaching law, but    ·2·   categorized things in that fashion.
       ·3·   · · · without a doubt I was teaching within a law school,   ·3·   · · ·Q.· ·Okay.· Is it more than one?
       ·4·   · · · in a law school curriculum.                           ·4·   · · ·A.· ·Yes.
       ·5·   · · · · · I believe, best I can recall, the first time I    ·5·   · · ·Q.· ·Okay.· Have you ever testified as an expert in
       ·6·   · · · taught such a class was in 1987.                      ·6·   a lawsuit in federal district court in the state of
       ·7·   BY MS. McGOVERN:                                            ·7·   Florida?
       ·8·   · · ·Q.· ·And how many classes -- how many law classes      ·8·   · · ·A.· ·I was deposed in a matter that I believe was a
       ·9·   do you believe that you've taught since 1987?               ·9·   Florida matter, I don't recall if it was federal or
       10·   · · · · · MR. PRITT:· Objection.· Form.                     10·   state, because we never actually got to trial, the case
       11·   · · · · · THE WITNESS:· Well, again, if I adopt the         11·   settled ahead of time.· So I have entered deposition
       12·   · · · definition that anything taught at a law school is    12·   testimony in what likely was a federal matter, because
       13·   · · · a law class, I was teaching at UCLA's law school I    13·   it involved, among other parties, an international bank
       14·   · · · think in the early phase one class per year and       14·   headquartered in Germany, but that case, as I said, did
       15·   · · · then we added the class called, Financial Analysis    15·   not actually go to trial.
       16·   · · · is sort of a more advanced financial or accounting    16·   · · ·Q.· ·And when was that case?
       17·   · · · course, and I think I was then teaching two. I        17·   · · ·A.· ·Approximately seven to nine years ago.
       18·   · · · also, for a brief period, when there was a absence    18·   · · ·Q.· ·What was the name of the bank?
       19·   · · · of a faculty member at Loyola Law School in their     19·   · · ·A.· ·The name of the bank -- there were two actions
       20·   · · · LLM program I taught two classes there for one        20·   and I believe they were joined together, the principle
       21·   · · · semester, possibly two semesters -- 1987 it was       21·   caption that I would recall was Deutsche Bank, obviously
       22·   · · · sometime thereafter.                                  22·   out of Germany, and Deutsche Bank was the plaintiff
       23·   BY MS. McGOVERN:                                            23·   suing the international accountancy firm, Deloitte.
       24·   · · ·Q.· ·Okay.· So you've been a lawyer since 1980 and     24·   There was a second financial institution, which I didn't
       25·   you've been teaching law, in addition, to being a lawyer    25·   particularly focus on, but I believe -- I believe that

                                                             Page 19                                                           Page 21
       ·1·   since 1987.· Are you still teaching law classes today?      ·1·   in some fashion the cases were consolidated together,
       ·2·   Are you currently teaching law classes today?               ·2·   and it involved I think an enterprise called Ocale,
       ·3·   · · · · · MR. PRITT:· Objection.· Form.                     ·3·   O-C-A-L-E, which I understand to be a city in Florida, I
       ·4·   · · · · · THE WITNESS:· I am not currently teaching at a    ·4·   believe it was Ocale Funding, as a second matter, I
       ·5·   · · · law school, no.                                       ·5·   believe they were the plaintiff suing Deloitte again, to
       ·6·   BY MS. McGOVERN:                                            ·6·   the best of my recollection, which is somewhat vague.
       ·7·   · · ·Q.· ·Mr. Klein, have you, in fact, testified in        ·7·   The fact that it was in Florida is not vague, but the
       ·8·   lawsuits or in depositions or at trial other than           ·8·   precise posture of the parties, plus or minus, eight
       ·9·   this -- in this matter?                                     ·9·   years ago is vague in my mind.
       10·   · · · · · MR. PRITT:· Objection.· Form.                     10·   · · ·Q.· ·So that was approximately 2012; is that right?
       11·   · · · · · THE WITNESS:· Yes.                                11·   · · ·A.· ·Well, it's a very rough approximation, but the
       12·   BY MS. McGOVERN:                                            12·   answer is yes.
       13·   · · ·Q.· ·Okay.· How many times have you testified in a     13·   · · ·Q.· ·What was the scope of your testimony?
       14·   lawsuit?                                                    14·   · · ·A.· ·I was principally opining about rules
       15·   · · ·A.· ·Are you restricting that to at trial?             15·   governing revenue recognition associated with the
       16·   · · ·Q.· ·Yes.                                              16·   transfer of accounts receivable involving two entities
       17·   · · · · · How many times have you testified in a lawsuit    17·   that had co-conspired or conspired to commit financial
       18·   at trial?                                                   18·   fraud of a very serious magnitude.
       19·   · · ·A.· ·Approximately 40 times, plus or minus.            19·   · · ·Q.· ·So is it fair to say that your testimony
       20·   · · ·Q.· ·Have any of those times been in federal           20·   involved accounting issues?
       21·   district court of the United States?                        21·   · · · · · MR. PRITT:· Objection.· Form.
       22·   · · ·A.· ·Yes.                                              22·   BY MS. McGOVERN:
       23·   · · ·Q.· ·How many times have you testified in federal      23·   · · ·Q.· ·I'm sorry, I didn't hear the answer.
       24·   district court in the U.S.?                                 24·   · · ·A.· ·Yes.
       25·   · · ·A.· ·I'm not sure that I could give you a              25·   · · ·Q.· ·Did your testimony in that case involve in any


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                    YVer1f
Case 9:18-cv-80176-BB Document 548-1 Gordon
                                     Entered onKlein
                                                FLSD Docket 06/01/2020 Page 7 of 28
                                                        April 30, 2020                                                34 to 37
                                                             Page 34                                                           Page 36
       ·1·   · · ·Q.· ·Your testimony was not this constitutes a         ·1·   · · · took the break.
       ·2·   fraudulent transfer under the law of California, was it?    ·2·   · · · (A portion of the record was read by the court
       ·3·   · · ·A.· ·Well, the very simple answer is no, because it    ·3·   · · · reporter.)
       ·4·   involved international transactions outside the United      ·4·   · · · · · THE WITNESS:· I don't believe that that was my
       ·5·   States, so no.                                              ·5·   · · · full answer.
       ·6·   · · ·Q.· ·Your testimony in that case was not the legal     ·6·   BY MS. McGOVERN:
       ·7·   conclusion as to whether there was a fraudulent             ·7·   · · ·Q.· ·It was not.· It was not.
       ·8·   transfer, was it?                                           ·8·   · · ·A.· ·Thank you for acknowledging that.
       ·9·   · · ·A.· ·I don't recall the case well enough to tell       ·9·   · · · · · May I give the comprehensive answer now, if
       10·   you precisely what I said and whether it would elevate      10·   that is what you would like me to do.
       11·   to the standard you're speaking about.· I could             11·   · · ·Q.· ·Yes, please.
       12·   speculate that it was not a legal conclusion, but rather    12·   · · ·A.· ·When you say, I have matters that are more
       13·   it was information that would lead to a legal conclusion    13·   than five years ago, I think that that's vague, because
       14·   and facilitate the trier of fact, but that's simply my      14·   there's a difference between the filing date of the case
       15·   general and customary understanding of the litigation       15·   and the final date at which I had involvement with the
       16·   process involving financial matters, it doesn't come        16·   matter and some of them such as, for example, the
       17·   from a specific recollection I have about a matter that     17·   bankruptcy of General Motors was quite clearly a 2009
       18·   was easily more than five years ago.                        18·   matter, I don't know when it was filed, but I believe
       19·   · · ·Q.· ·You have matters on Appendix B that were more     19·   they filed for bankruptcy or around June 2009 and that
       20·   than five years, don't you, Mr. Klein?                      20·   case, by way of filing date, was certainly approximately
       21·   · · ·A.· ·Well, I have --                                   21·   or almost 11 years ago, but in terms of my involvement
       22·   · · · · · MS. McGOVERN:· Before you answer that             22·   it was within the most recent four years and so your
       23·   · · · question, can I say something before I forget?· If    23·   question when you characterize things as being, you
       24·   · · · you ever want to take a break, not in the middle      24·   know, clearly more than five years ago or more than five
       25·   · · · question, please, but if you ever want to take a      25·   years ago I need a clarification, what was more than

                                                             Page 35                                                           Page 37
       ·1·   · · · break during this deposition, please just say it      ·1·   five years ago?· Filing date?· My participation?· My
       ·2·   · · · and we will take a break.· I actually find these      ·2·   rendition of testimony at trial or deposition?· It's a
       ·3·   · · · Zoom depositions can be a bit exhausting for          ·3·   vague in my mind given those alternative interpretations
       ·4·   · · · everybody, the court reporter and everyone.· So I'm   ·4·   of your phrase.
       ·5·   · · · just going to keep going, but that doesn't mean       ·5·   · · ·Q.· ·Mr. Klein, in the matter that we were
       ·6·   · · · that I think that you should keep going.· If you      ·6·   discussing before the break, which was I believe the
       ·7·   · · · would like to take a break now or -- it's been        ·7·   matter that you defined as your client being Ho, H-O, I
       ·8·   · · · about an hour, we can come back in five minutes I'm   ·8·   believe you testified in this deposition that it
       ·9·   · · · happy to do that.                                     ·9·   involved international transactions; is that correct?
       10·   · · · · · THE WITNESS:· As long as you don't view it        10·   · · ·A.· ·Correct.
       11·   · · · that there is a question pending, which I'm happy     11·   · · ·Q.· ·What law governed the alleged fraudulent
       12·   · · · to answer, I welcome a break.                         12·   transfer at issue in that case?
       13·   · · · · · MS. McGOVERN:· I do not view it that way and      13·   · · ·A.· ·It is too long ago for me to recall what law
       14·   · · · would never view it that way, Mr. Klein, with you.    14·   was at issue.· I simply remember it involved
       15·   · · · · · Let's take a break for five minutes and we can    15·   inappropriate or allegedly inappropriate movements of
       16·   · · · come back around 12 -- let's just do ten minutes,     16·   assets between and among Mr. Ho and various entities he
       17·   · · · come back at 12:05, if that is okay?                  17·   owned around the world.· There could have been multiple
       18·   · · · · · THE WITNESS:· It is.                              18·   laws implicated, I -- I don't -- I simply don't know. I
       19·   · · · · · Thank you.                                        19·   was speaking about general principles of fraudulent
       20·   · · · (There was a discussion off of the record.)           20·   conveyance and economic consideration underlying the
       21·   BY MS. McGOVERN:                                            21·   performance of contracts.
       22·   · · ·Q.· ·Mr. Klein, I believe before the break I asked     22·   · · ·Q.· ·So is it fair to say that your testimony in
       23·   you --                                                      23·   that case did not involve an expert opinion regarding
       24·   · · · · · MS. McGOVERN:· Actually, I'm going to ask the     24·   that particular jurisdiction's law on fraudulent
       25·   · · · court reporter to read the question back before we    25·   transfer?


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                    YVer1f
Case 9:18-cv-80176-BB Document 548-1 Gordon
                                     Entered onKlein
                                                FLSD Docket 06/01/2020 Page 8 of 28
                                                          April 30, 2020                                                38 to 41
                                                             Page 38                                                             Page 40
       ·1·   · · · · · MR. PRITT:· Objection.· Form.                       ·1·   · · · entrepreneurship, business formation and
       ·2·   · · · · · THE WITNESS:· Well, you said that "particular       ·2·   · · · development and conduct and an expert whose
       ·3·   · · · jurisdiction."· I don't know what you mean by that      ·3·   · · · qualified many times on accounting and valuation.
       ·4·   · · · "particular jurisdiction."                              ·4·   BY MS. McGOVERN:
       ·5·   BY MS. McGOVERN:                                              ·5·   · · ·Q.· ·Does fraudulent transfer involve an element of
       ·6·   · · ·Q.· ·Well, the jurisdiction involved in the              ·6·   intent?
       ·7·   fraudulent transfer.                                          ·7·   · · ·A.· ·Does it involve an element of intent?
       ·8·   · · · · · MR. PRITT:· Objection.· Form.                       ·8·   · · ·Q.· ·Yes.
       ·9·   · · · · · THE WITNESS:· Well, again, these were               ·9·   · · · · · MR. PRITT:· Objection.· Form.
       10·   · · · transfers made among one or more companies in Asia,     10·   · · · · · THE WITNESS:· I believe that calls for a legal
       11·   · · · one or more companies in Europe and probably one or     11·   · · · opinion, but knowledge as an accountant of that has
       12·   · · · more companies in the United States, although I         12·   · · · supplemented by knowledge of having attended law
       13·   · · · don't have that detail of recollection and so when      13·   · · · school is that fraud is an intentional action
       14·   · · · you say that "particular jurisdiction" there were       14·   · · · involving state of mind, and therefore I think
       15·   · · · multiple countries involved.                            15·   · · · you're correct.
       16·   BY MS. McGOVERN:                                              16·   BY MS. McGOVERN:
       17·   · · ·Q.· ·Did you research the law and opine on any of        17·   · · ·Q.· ·Do professors at UCLA teach law if they are
       18·   the law in any of those jurisdictions?                        18·   not lawyers?
       19·   · · ·A.· ·It's too long ago for me to recall if I was         19·   · · · · · MR. PRITT:· Objection.
       20·   shown the law in one or more such jurisdictions I just        20·   MS. McGOVERN:
       21·   don't remember, now that it's well more than five years.      21·   · · ·Q.· ·Do you know?
       22·   · · ·Q.· ·So that involves the research aspect of it.         22·   · · ·A.· ·Yes, I can name at least one, his name a Paul
       23·   Let me make my question more specific.· Do you recall         23·   Habibi, H-A-B-I-B-I.· Paul is currently teaching the
       24·   sitting here today whether you rendered expert testimony      24·   course I used to teach.· Paul has no law degree
       25·   in that case on the law of any of the jurisdictions that      25·   whatsoever, never attended a law school.· He's a

                                                               Page 39                                                           Page 41
       ·1·   you   referenced?                                             ·1·   wonderful gentleman who is a CPA and an MBA, but yes, he
       ·2·   ··    · · · MR. PRITT:· Objection.· Form.                     ·2·   teaches the course I taught with a complete absence of
       ·3·   ··    · · · THE WITNESS:· I do not, as I sit here today,      ·3·   any legal training whatsoever other his real world
       ·4·   ··    · remember, for example, putting a statute in front     ·4·   experiences.
       ·5·   ··    · of the court and rendering a specific opinion on a    ·5·   · · ·Q.· ·What course is that, Mr. Klein?
       ·6·   ··    · statute or a regulation, I am quite confident I do    ·6·   · · ·A.· ·As I understand from Paul he's teaching the
       ·7·   ··    · did not do that, but I believe it's often             ·7·   same class that I used to teach, it was known roughly 20
       ·8·   ··    · instructive in a litigation context to hear from      ·8·   years ago as Accounting for Lawyers, it's name may have
       ·9·   ··    · somebody's familiar with the behavior and operation   ·9·   changed slightly, but it's a course which is accounting
       10·   ··    · of entities and ventures, somebody who can analyze    10·   and/or financial analysis in the law.
       11·   ··    · accounting information and communications             11·   · · ·Q.· ·And where is that course taught?
       12·   ··    · associated with business practices.· I am, in         12·   · · ·A.· ·UCLA Law School.
       13·   ··    · addition, to being, as like you like to               13·   · · ·Q.· ·Do you know of any other law professors who
       14·   ··    · characterize me, a lawyer, who has not practiced      14·   teach law at the UCLA Law School who do not have a law
       15·   ··    · for nearly 40 years, during that 40 years I have      15·   degree?
       16·   ··    · earned an income from a number of entrepreneurial     16·   · · ·A.· ·Yes.
       17·   ··    · endeavors and including, as I spoke before, the       17·   · · ·Q.· ·Who?
       18·   ··    · interpretation of accounting information, and I've    18·   · · ·A.· ·The gentleman who had taken over teaching the
       19·   ··    · taught people to interpret communications in a        19·   class before Mr. Habibi, who I just spoke to,
       20·   ··    · business context, and so I believe I brought those    20·   immediately after I withdrew from teaching at the law
       21·   ··    · skills to bear in that matter as I brought them to    21·   school there was a gentleman whose background was as a
       22·   ··    · bear in many matters.· I don't have a specific        22·   chief financial officer, and he been an audit partner at
       23·   ··    · recollection of speaking to a particular statute of   23·   the firm then known as Pricewaterhouse and now known as
       24·   ··    · that particular case, because again, I am not an      24·   PricewaterhouseCoopers.· His name escapes me, because
       25·   ··    · expert on law, I believe I am an expert on            25·   it's roughly 20 years ago, but I remember his background


                                                    U.S. LEGAL SUPPORT
                                                  www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB Document 548-1 Gordon
                                     Entered onKlein
                                                FLSD Docket 06/01/2020 Page 9 of 28
                                                        April 30, 2020                                               78 to 81
                                                             Page 78                                                          Page 80
       ·1·   · · ·Q.· ·What was your expert -- what was the expert      ·1·   · · · · · MR. PRITT:· Objection.· Form.
       ·2·   opinion that you offered at trial in that case?· And let   ·2·   · · · · · THE WITNESS:· We can agree that I'm always
       ·3·   me clarify, I'd like you to answer the question not with   ·3·   · · · asked to assume liability for misconduct, but
       ·4·   respect to what you thought or what was in your mind.      ·4·   · · · sometimes the damages from misconduct are
       ·5·   My question specifically is:· What was your expert         ·5·   · · · uncertain; for example, in that case there were
       ·6·   opinion offered at trial in that case specifically?        ·6·   · · · some investigations, which had not been concluded,
       ·7·   · · ·A.· ·My expert opinion was ultimately a conclusion    ·7·   · · · and so there was an element of estimation of what
       ·8·   of damages.· Those damages entailed in significant         ·8·   · · · damages would be associated with included FCC
       ·9·   measure, however, alleged legal violations.· There had     ·9·   · · · investigations and I believe there's also fraud
       10·   been an FCC investigation of the businesses and so I had   10·   · · · upon Nissan, the franchisor, so broadly there was a
       11·   to assess either the historical or perspective liability   11·   · · · breach of fiduciary duty.
       12·   that would flow from that.· And there were issues of       12·   BY MS. McGOVERN:
       13·   penalties, contractual penalties to the extent that this   13·   · · ·Q.· ·That's not my question, Mr. Klein.
       14·   set of automobile dealerships violated, not only FCC       14·   · · · · · I'm asking about your opinion.· I'm simply
       15·   rules of misrepresentations to customers, but also the     15·   asking other than damages in the global sense did you
       16·   economic impact of that, because it appeared to be that    16·   offer any expert opinion on any other issue other than
       17·   there was not only misrepresentations, but they appeared   17·   damages?
       18·   to adversely affect certain demographic groups,            18·   · · · · · MR. PRITT:· Objection.· Form.
       19·   principally individuals of Hispanic origin, and the        19·   · · · · · THE WITNESS:· Well, you said "in the global
       20·   government appropriately came after the dealerships        20·   · · · sense."· I had a global damages number and I also
       21·   based on that improper conduct were those of Hispanic      21·   · · · had a more specific damages number or set of
       22·   origin.                                                    22·   · · · numbers, some of which involved alleged legal
       23·   · · ·Q.· ·So other then damages, Mr. Klein, specifically   23·   · · · violations.
       24·   and I'd like all these questions, if I could preface it    24·   BY MS. McGOVERN:
       25·   with I'm asking for your specific expert opinion, what     25·   · · ·Q.· ·I understand.

                                                             Page 79                                                          Page 81
       ·1·   you opined in the case.· Other than damages, did you       ·1·   · · · · · My question is other than damages, did you
       ·2·   offer in testimony at trial any other expert opinion?      ·2·   offer any other expert opinion at that trial?
       ·3·   · · ·A.· ·I testified about the elements each of which     ·3·   · · · · · MR. PRITT:· Objection.
       ·4·   triggered damages and then I summed those damages.         ·4·   BY MS. McGOVERN:
       ·5·   · · ·Q.· ·Did you offer any other expert opinion?· I'm     ·5·   · · ·Q.· ·In whatever form the damages were that you
       ·6·   not asking about you testified.· I'm saying your           ·6·   opined on, other than a general category of damages, did
       ·7·   ultimate -- you understand when I say "expert opinion"     ·7·   you offer any other expert opinion?
       ·8·   it is actual conclusion that you reach and offer as an     ·8·   · · · · · MR. PRITT:· Objection.· Form.
       ·9·   expert that's what I'm referring to.· Okay?                ·9·   · · · · · THE WITNESS:· I think there were some issues
       10·   · · ·A.· ·Well, I understand that, but --                  10·   · · · principally raised on cross-examination which would
       11·   · · ·Q.· ·Do you understand that -- do you understand      11·   · · · go to liability, I don't know if you call that an
       12·   that part of my question?                                  12·   · · · opinion, because I don't believe it was part of my
       13·   · · ·A.· ·Only in part I understand it and in part I do    13·   · · · report, but I answered questions which I believe
       14·   not, because there was an aggregate damages number, and    14·   · · · would go to liability when those questions were
       15·   then there were damages associated with particular acts    15·   · · · presented.
       16·   of misconduct or legal violations, and I don't know if     16·   BY MS. McGOVERN:
       17·   you simply want the global statement or the more           17·   · · ·Q.· ·Did you offer expert testimony on who was
       18·   specific, which might have tied together two or three or   18·   liable in that case from a legal perspective, who was
       19·   four categories.                                           19·   legally liable in that case?· Was that part of your
       20·   · · ·Q.· ·So you understand, Mr. Klein -- you're a         20·   expert opinion?
       21·   lawyer, you've taught law -- you understand that damages   21·   · · · · · MR. PRITT:· Objection.· Form.
       22·   flow from liability, correct?· Sometimes they do,          22·   BY MS. McGOVERN:
       23·   sometimes they don't, sometimes there are no damages,      23·   · · ·Q.· ·Pardon me?
       24·   but without liability there are no damages.· Can we        24·   · · · · · MR. PRITT:· Objection.· Form?
       25·   agree on that?                                             25·   · · · · · THE WITNESS:· Not as to who was liable, but


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                    YVer1f
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 10 of 28
                                                        April 30, 2020                                                82 to 85
                                                             Page 82                                                           Page 84
       ·1·   · · · elements that likely were taken into account by the   ·1·   answer, you please clarify and correct me if I'm wrong,
       ·2·   · · · judge with regard to liability.                       ·2·   but I just want to understand what you're saying.
       ·3·   BY MS. McGOVERN:                                            ·3·   · · · · · Is -- are you referring or analogizing your
       ·4·   · · ·Q.· ·What was your expert opinion specifically?        ·4·   testimony in Schrage to the testimony that you proposed
       ·5·   · · ·A.· ·I was asked about the propriety of an auto        ·5·   to give here as an expert opinion?
       ·6·   dealer giving cars to his family members and running it     ·6·   · · · · · MR. PRITT:· Objection.· Form.
       ·7·   through the business for tax purposes, and as an alleged    ·7·   · · · · · THE WITNESS:· They're certainly different
       ·8·   instructive distribution or taking from the company; and    ·8·   · · · matters, but I understand in both matters there are
       ·9·   I believe I was asked that question, because there were     ·9·   · · · allegedly shared business -- there is an allegedly
       10·   somewhat similar allegations made with regard to the        10·   · · · shared business enterprise and there are
       11·   defendant running private jet planes for their family       11·   · · · allegations about impropriety --
       12·   members through the company for tax purposes and            12·   · · · · · And, by the way, Laurie, I think the word I
       13·   financial accounting purposes.· And so I spoke to           13·   · · · used was "propriety," at least that didn't come
       14·   whether it would normally be viewed as a reasonable         14·   · · · through in how I heard you read it back.
       15·   business expense to give an automobile usage to a family    15·   · · · · · And so I say, as perhaps here without
       16·   member and then listen to their opinions about the          16·   · · · concluding that there's a parallelism perhaps there
       17·   vehicle, which might help make marketing decision or        17·   · · · is some degree of parallelism.
       18·   purchase decisions of various models.· And that it          18·   BY MS. McGOVERN:
       19·   appeared to go to the issues of breach of fiduciary duty    19·   · · ·Q.· ·I believe the next matter that you testified
       20·   whether there's a -- whether there was potentially a        20·   in this -- deposition view as expert testimony -- was
       21·   mutual understanding that all the partners were allowed     21·   medical --
       22·   to run things through the business, you did it and I did    22·   · · · · · THE WITNESS:· I don't know if others are
       23·   it and so I answered those questions when they were put     23·   · · · having an audio problem, but that audio did not
       24·   forth to me.                                                24·   · · · come through to me.
       25·   · · ·Q.· ·That was on cross-examination?                    25·   · · · · · THE COURT REPORTER:· Me either.

                                                             Page 83                                                           Page 85
       ·1·   · · ·A.· ·Yes.                                              ·1·   BY MS. McGOVERN:
       ·2·   · · ·Q.· ·And was your expert opinion that you gave on      ·2·   · · ·Q.· ·Mr. Klein, I believe the next matter -- can
       ·3·   behalf of one of the brothers in the case on the            ·3·   you hear me?
       ·4·   question of whether there was a breach to fiduciary         ·4·   · · · · · MR. PRITT:· No, your connection is breaking
       ·5·   duty?                                                       ·5·   · · · up, Amanda.
       ·6·   · · ·A.· ·I didn't conclude there was a breach of           ·6·   · · · · · MS. McGOVERN:· The storm has just begun here
       ·7·   fiduciary duty.· I didn't use those words.· I was asked     ·7·   · · · as well.· Let's keep trying our best here.
       ·8·   about the propriety of the conduct of -- as I perhaps am    ·8·   · · · · · Can you hear me, Mr. Klein?
       ·9·   doing here as an entrepreneur familiar with the             ·9·   · · · · · THE WITNESS:· That sentence I heard just fine.
       10·   operation of the partnerships.                              10·   BY MS. McGOVERN:
       11·   · · · · · MS. McGOVERN:· Can you read that answer back,     11·   · · ·Q.· ·I'm going to the next matter, the Medicare --
       12·   · · · please?                                               12·   or the "Medcare Finance LLC."· Do you see that?
       13·   · · · (A portion of the record was read by the court        13·   · · ·A.· ·I do.
       14·   · · · reporter.)                                            14·   · · ·Q.· ·Did you offer an expert opinion at trial in
       15·   BY MS. McGOVERN:                                            15·   that case?
       16·   · · ·Q.· ·What do you mean by "perhaps here"?· I don't      16·   · · ·A.· ·I did.
       17·   understand in connection with that answer?                  17·   · · ·Q.· ·What was that case about and what specific
       18·   · · ·A.· ·Well, the transmission from Laurie didn't come    18·   expert testimony did you provide?
       19·   through to me.                                              19·   · · ·A.· ·My memory is a bit vague, but it involved the
       20·   · · · · · THE WITNESS:· So I'm sorry, Laurie, but I'm       20·   valuation of so-called factored accounts receivable and
       21·   · · · going to ask you to pose that.                        21·   business practices associated with the reselling of
       22·   · · · (A portion of the record was read by the court        22·   accounts receivable.· And I remember there were some
       23·   · · · reporter.)                                            23·   other issues that might have gone to form of entity,
       24·   BY MS. McGOVERN:                                            24·   because Mr. Nickell did business among many entities,
       25·   · · ·Q.· ·Mr. Klein, let me see if I understand your        25·   I'm not recalling precisely, but I think there were


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                     YVer1f
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 11 of 28
                                                        April 30, 2020                                            182 to 185
                                                           Page 182                                                          Page 184
       ·1·   BY MS. McGOVERN:                                            ·1·   saying?
       ·2·   · · ·Q.· ·Why did Dr. Browne think it was important for     ·2·   · · · · · MR. PRITT:· Objection.· Form.
       ·3·   you to understand Bitcoin in connection in rendering        ·3·   · · · · · THE WITNESS:· I don't understand your
       ·4·   your opinion in this case?                                  ·4·   · · · question.
       ·5·   · · · · · MR. PRITT:· Objection.· Form.                     ·5·   BY MS. McGOVERN:
       ·6·   · · · · · THE WITNESS:· Well, I think that would call       ·6·   · · ·Q.· ·Is it your opinion that the nature of the
       ·7·   · · · for me to speculate about her state of mind, I        ·7·   partnership is irrelevant in forming your expert opinion
       ·8·   · · · don't know --                                         ·8·   regarding issues surrounding the partnership?· Is that
       ·9·   BY MS. McGOVERN:                                            ·9·   your testimony?
       10·   · · ·Q.· ·Your understanding of why she thought it was      10·   · · · · · MR. PRITT:· Objection.· Form.
       11·   important in formulating your expert opinion in this        11·   · · · · · THE WITNESS:· I'm not understanding
       12·   case for you to understand Bitcoin?                         12·   · · · particularly or specifically what you're saying
       13·   · · · · · MR. PRITT:· Objection.· Form.                     13·   · · · about the nature of the partnership, I don't -- I
       14·   · · · · · THE WITNESS:· Well, I think that early on I       14·   · · · don't understand that.
       15·   · · · didn't know what the scope of my testimony would      15·   BY MS. McGOVERN:
       16·   · · · be, and given the case involving Bitcoin, I am the    16·   · · ·Q.· ·Well, what do you understand the nature of the
       17·   · · · type of person who welcomes a little bit of           17·   partnership to mean?· Do you not understand it at all or
       18·   · · · industry background and familiarization.· And so      18·   do you just -- are you just unclear as to whether you
       19·   · · · again, this was very early in the case, I think it    19·   and I are on the same page?
       20·   · · · was even before I was retained and so I thought       20·   · · · · · MR. PRITT:· Objection.· Form.
       21·   · · · it's a case about Bitcoin I'm -- first of all, I'm    21·   BY MS. McGOVERN:
       22·   · · · intrigued, I think many people are intrigued about    22·   · · ·Q.· ·Do you know what "nature of the partnership"
       23·   · · · the operation and nature of Bitcoin and given that    23·   means?
       24·   · · · it was going to be a Bitcoin case I thought I would   24·   · · ·A.· ·Well, I could --
       25·   · · · like to educate myself.· I'm a curious man.           25·   · · · · · MR. PRITT:· Objection.· Form.

                                                            Page 183                                                         Page 185
       ·1·   BY MS. McGOVERN:                                            ·1·   · · · · · THE WITNESS:· -- I could supply various
       ·2·   · · ·Q.· ·Do you feel that you are sufficiently educated    ·2·   · · · interpretations of that phrase, but if you're
       ·3·   in Bitcoin and the Bitcoin blockchain to render the         ·3·   · · · talking about the nature of the business or goods
       ·4·   expert opinion that you gave on April 10, 2020 in this      ·4·   · · · or services that's one question, or the nature
       ·5·   case?                                                       ·5·   · · · being equal, or the nature being something else,
       ·6·   · · ·A.· ·I do.                                             ·6·   · · · but it's a very broad comment, which could, as
       ·7·   · · ·Q.· ·Why?                                              ·7·   · · · somebody who works with partnership all the time,
       ·8·   · · ·A.· ·Because I don't think the opinions are any        ·8·   · · · requires for me to give you, I think, a meaningful
       ·9·   different or at least not materially different than if      ·9·   · · · answer with more specificity.
       10·   the business involves something other than Bitcoin.         10·   BY MS. McGOVERN:
       11·   · · ·Q.· ·Why not?                                          11·   · · ·Q.· ·Okay.· So let me rephrase that.· Is it your
       12·   · · ·A.· ·Because I believe my methodologies is a well      12·   opinion that the deal that you make with somebody else
       13·   established methodology.· My methodology applies that       13·   to form a partnership or a joint venture that the
       14·   which is published in CPA review materials among others,    14·   underlying subject matter of that deal is irrelevant in
       15·   that is the methodology that I heard long time ago, was     15·   determining the issues surrounding the partnership?
       16·   trained in it and I believe that it's an practice           16·   · · · · · MR. PRITT:· Objection.· Form.
       17·   methodology for the determination of guideposts             17·   · · · · · THE WITNESS:· I think that as a general matter
       18·   associatively sharedness enterprise irrespective of         18·   · · · unless demonstrated with some specific fact to the
       19·   whether the product or service involved is the              19·   · · · contrary that the nature of the good or services
       20·   development of a Bitcoin platform, the minding of           20·   · · · that are involved do not matter.· Whether I'm a
       21·   Bitcoin or the notion of intellectual property that         21·   · · · shoe repair or dry cleaner I don't think it really
       22·   flows from it.                                              22·   · · · matters what the service is in ascertaining whether
       23·   · · ·Q.· ·So is it your opinion, Mr. Klein, that the        23·   · · · there is a partnership.· I think there may will be
       24·   nature of the partnership is irrelevant in determining      24·   · · · differences based on whether individuals have a
       25·   issues regarding the partnership, is that what you are      25·   · · · longstanding relationship of friendship and truth


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                     YVer1f
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 12 of 28
                                                        April 30, 2020                                            186 to 189
                                                           Page 186                                                           Page 188
       ·1·   · · · that would be one element of nature, I think that's   ·1·   · · ·A.· ·I do.
       ·2·   · · · very important.· I think that the nature of           ·2·   · · ·Q.· ·Okay.· Is this the opinion that you intend to
       ·3·   · · · something being investigation stage or development    ·3·   provide to this district court judge and to the jury in
       ·4·   · · · stage where it might require a month or at least      ·4·   the Southern District of Florida in this case?
       ·5·   · · · potentially more than a few months time to get up     ·5·   · · ·A.· ·Yes.
       ·6·   · · · and running potentially makes a difference as         ·6·   · · ·Q.· ·Is there anything that you wish to clarify or
       ·7·   · · · opposed to when I say a couple months as opposed to   ·7·   change about the statements contained in your summary of
       ·8·   · · · tomorrow we can all open a shoe store, let's go. I    ·8·   opinion Section III of your expert report Exhibit 1 to
       ·9·   · · · don't think that those things are irrelevant, but I   ·9·   your deposition?
       10·   · · · believe that I understand Bitcoin well enough that    10·   · · ·A.· ·Not as I sit here today, no.
       11·   · · · there is a platform that yields under certain         11·   · · ·Q.· ·I believe you testified, but I just want to
       12·   · · · circumstances when mined an asset called Bitcoin      12·   make it clear -- my understanding clear, you've never
       13·   · · · and that Bitcoin is commonly used as a form of de     13·   met or spoken with anyone in the Kleiman family; is that
       14·   · · · facto currency allows me to render the opinions       14·   correct?
       15·   · · · that I render.                                        15·   · · ·A.· ·Correct.
       16·   BY MS. McGOVERN:                                            16·   · · ·Q.· ·You've never met or spoken with Dr. Wright or
       17·   · · ·Q.· ·So let's go to the opinions that you've           17·   anyone in Dr. Wright's family; is that correct?
       18·   rendered.· I'm looking here on the screen on page two       18·   · · ·A.· ·Correct.
       19·   and it says, "Summary of Opinion" and it says that you      19·   · · ·Q.· ·You've never met or spoken with any of the,
       20·   have reached the following opinion and then it has a        20·   quote/unquote, "people or entities associated with him;"
       21·   bullet point.                                               21·   is that correct?
       22·   · · · · · It says, "The conduct and communications by       22·   · · ·A.· ·Correct.
       23·   and between Dave Kleiman, Wright and other parties,         23·   · · ·Q.· ·And you've never met or spoken with any of
       24·   including but not limited to communications by and          24·   the, quote, "governmental entities" or, quote, "third
       25·   between Wright and those associated with him and the        25·   parties" that you reference in that first bullet point;

                                                            Page 187                                                         Page 189
       ·1·   Kleiman family following Dave Kleiman's death,              ·1·   is that correct?
       ·2·   communications with governmental entities,                  ·2·   · · ·A.· ·Correct.
       ·3·   communications with third parties and public statements     ·3·   · · ·Q.· ·So you've never met or spoken with anybody
       ·4·   and writings by Wright, are consistent with an              ·4·   involved in what you define to be the "Satoshi Nakamoto
       ·5·   indicative of a partnership and/or joint venture between    ·5·   Enterprise;" is that right?
       ·6·   Dave Kleiman and Wright."                                   ·6·   · · ·A.· ·Correct.
       ·7·   · · · · · Do you see that?                                  ·7·   · · ·Q.· ·Instead -- I want to make sure I'm
       ·8·   · · ·A.· ·I do.                                             ·8·   understanding this correctly so I'm not trying to trap
       ·9·   · · ·Q.· ·Is that the expert opinion that you intend to     ·9·   you; I really want you to correct me if I'm wrong,
       10·   provide to this court and to this jury in the Southern      10·   because that's really the purpose for today, as you
       11·   District of Florida in this case?                           11·   know, you've testified many times, you've been deposed
       12·   · · ·A.· ·Yes, if so requested, yes.                        12·   many times.· I do not want to limit you.· I want you to
       13·   · · ·Q.· ·Is there anything about what you've written       13·   tell me everything so there's no doubt what we're going
       14·   there that you wish to clarify or change?                   14·   to hear in July, if we're going to hear it at all.
       15·   · · ·A.· ·Unless you raise some issues with me the          15·   · · ·A.· ·All right.
       16·   answer as I sit here now is no.                             16·   · · ·Q.· ·Right.
       17·   · · ·Q.· ·And you continue to say, "For ease of             17·   · · · · · So it appears from this expert report that
       18·   reference, I refer to this venture as the Satoshi           18·   what you did in concluding that there was a joint
       19·   Nakamoto Enterprise, the SN Enterprise," in quotes.· And    19·   venture or partnership between the plaintiff's deceased
       20·   then you say, "The SN Enterprise appears to have been       20·   brother and the defendant, Dr. Wright in this case, is
       21·   formed for multiple purposes, including the mining of       21·   review certain documents that were produced in this
       22·   Bitcoin and the development of software and intellectual    22·   case; is that right?
       23·   property related to Bitcoin and blockchain                  23·   · · ·A.· ·Yes.
       24·   technologies."                                              24·   · · ·Q.· ·Is there anything else that you did besides
       25·   · · · · · Do you see that?                                  25·   review documents that were produced in this case or --


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                    YVer1f
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 13 of 28
                                                        April 30, 2020                                            198 to 201
                                                           Page 198                                                          Page 200
       ·1·   of Bitcoin and success mining of Bitcoin.                   ·1·   · · · references in any given paragraph have two
       ·2·   · · ·Q.· ·And first let me ask you, what is the basis       ·2·   · · · supporting items, maybe takes two paragraphs to get
       ·3·   for your understanding that Dave Kleiman was the first      ·3·   · · · to the one supporting item, but in ballpark terms
       ·4·   one to publish the Bitcoin whitepaper?                      ·4·   · · · there is something like 47 paragraphs there and
       ·5·   · · ·A.· ·My understanding is that Dave Kleiman was in      ·5·   · · · easily I believe there is probably something north
       ·6·   charge of the e-mail account, which was Satoshi@ a -- a     ·6·   · · · of 30, maybe 40 items of relevant information that
       ·7·   e-mail client and it was the one who first published it,    ·7·   · · · allowed me and facilitate me in reaching this
       ·8·   but that was a joint effort of both Craig Wright and        ·8·   · · · opinion.
       ·9·   Dave Kleiman.                                               ·9·   · · · · · If one such item were removed from that
       10·   · · ·Q.· ·What is your basis for your understanding that    10·   · · · avalanche you still have an avalanche of evidence.
       11·   Dave Kleiman was the person who published the Bitcoin       11·   · · · It would be just a hint tinier, but it would be
       12·   whitepaper specifically?                                    12·   · · · still remarkably overwhelming and therefore it's an
       13·   · · ·A.· ·Give me a moment.                                 13·   · · · importance in the sense of would it change my
       14·   · · · · · In paragraph 35 to my report there's a            14·   · · · opinion if this fact did or did not exist; and the
       15·   reference document which in substance was an e-mail from    15·   · · · answer is no.
       16·   Craig Wright to Ira Kleiman where Craig Wright writes       16·   BY MS. McGOVERN:
       17·   that Dave Kleiman had control of the e-mail account         17·   · · ·Q.· ·So on a scale to one to ten how important was
       18·   Satoshi@vistomail.com that was of the originating source    18·   it to you that the fact that you cite in your opinion
       19·   in the publication of the initial Bitcoin whitepaper.       19·   regarding publication of the bit- -- of the whitepaper
       20·   · · ·Q.· ·So -- I'm sorry, what are you pointing to,        20·   be true?
       21·   paragraph 35?                                               21·   · · · · · MR. PRITT:· Objection.· Form.
       22·   · · ·A.· ·Yes, please.                                      22·   BY MS. McGOVERN:
       23·   · · ·Q.· ·Okay.· I'm looking at it.· And what is the        23·   · · ·Q.· ·Is it your opinion, Mr. Klein, that we can
       24·   actual underlying document now supports your position       24·   remove that fact altogether and your opinion stands?
       25·   that Dave Kleiman published the Bitcoin whitepaper?         25·   · · ·A.· ·Yes.

                                                            Page 199                                                          Page 201
       ·1·   · · ·A.· ·It is identified in that paragraph as a           ·1·   · · ·Q.· ·Okay.· And again, just for purposes of
       ·2·   February 15, 2014 e-mail written by Craig to Ira Kleiman    ·2·   understanding the basis for it, the sole basis for your
       ·3·   with the Bates stamp number indicating ending in the        ·3·   understanding that Dave Kleiman published the Bitcoin
       ·4·   last four digits -2712.                                     ·4·   whitepaper is the reference in paragraph 35 and its
       ·5·   · · ·Q.· ·And what is it about the language in that         ·5·   footnote; is that correct?
       ·6·   e-mail that makes you believe that Dave Kleiman             ·6·   · · ·A.· ·Yes.
       ·7·   published the Bitcoin whitepaper?                           ·7·   · · ·Q.· ·Is there any other documentary or the other
       ·8·   · · ·A.· ·I can't recall the exact words used, but I        ·8·   basis for that opinion or for that understanding?
       ·9·   concluded from reading that that that was indeed what       ·9·   · · · · · MR. PRITT:· Objection.· Form.
       10·   happened.                                                   10·   · · · · · THE WITNESS:· Not that I'm aware of.
       11·   · · ·Q.· ·So was that important that that e-mail confirm    11·   BY MS. McGOVERN:
       12·   Dave Kleiman as the one who published the Bitcoin           12·   · · ·Q.· ·Okay.· In the -- on the screen we have
       13·   whitepaper, was that important to you in formulating the    13·   paragraph 15 and you have identified or you have written
       14·   opinion that you propose to present in this case at         14·   certain facts in connection with the Bitcoin blockchain,
       15·   trial?                                                      15·   I want to ask you about that.
       16·   · · · · · MR. PRITT:· Objection.· Form.                     16·   · · · · · You say, "On October 31, 2008, a message
       17·   · · · · · THE WITNESS:· This is an opinion that I           17·   from," quote, "Satoshi Nakamoto was posted to the
       18·   · · · reached based on a variable avalanche of documents.   18·   cryptography mailing list."
       19·   · · · If you look at Section IV to my report that runs      19·   · · · · · Do you see that first sentence?
       20·   · · · from paragraph 26 to roughly paragraph 70, which is   20·   · · ·A.· ·I do.
       21·   · · · in excess of 40 such items of reference,              21·   · · ·Q.· ·What is the cryptography mailing list,
       22·   · · · paragraph 71 I think to be precise.· There is well    22·   Mr. Klein?
       23·   · · · in excess of 40 paragraphs of information all of      23·   · · ·A.· ·I would have to go to the underlying document,
       24·   · · · which I think are supportive of the opinion that      24·   which is referenced there as footnote two to give you a
       25·   · · · I've reached.· I can't tell you that the number of    25·   more thorough description if it's avail.


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                     YVer1f
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 14 of 28
                                                        April 30, 2020                                           202 to 205
                                                            Page 202                                                        Page 204
       ·1·   · · ·Q.· ·Sitting here today, off the top of your head,    ·1·   · · ·A.· ·Can I hear your question again?
       ·2·   in this background information, which you believe to       ·2·   · · ·Q.· ·Is it your understanding that the significance
       ·3·   have been important in your report, you can't tell us      ·3·   of the peer-to-peer aspect of the Bitcoin blockchain is
       ·4·   what the cryptography mailing list is?                     ·4·   to eliminate the government role in the system?
       ·5·   · · · · · MR. PRITT:· Objection.· Form.                    ·5·   · · ·A.· ·I have read previously and again, it's not
       ·6·   · · · · · THE WITNESS:· First of all, background is not    ·6·   critical to my opinion, but I have read previously that
       ·7·   · · · important to my opinions.· I could have reached my   ·7·   one of the economic attributes of Bitcoin is it makes it
       ·8·   · · · opinions without including any background for the    ·8·   more difficult for taxing authorities to detect
       ·9·   · · · court's edification.· My opinions rest on the        ·9·   transactions; that is to say, evade governmental
       10·   · · · framework I've established in being trained in as    10·   taxation or from the view of some intrusion.
       11·   · · · an accountant and observed as a participant in       11·   · · ·Q.· ·Do you have understanding, Mr. Klein, as to
       12·   · · · partnerships and entrepreneurial endeavors and       12·   the underlying purpose for the development of the
       13·   · · · paragraph 17 onward, which layout the guideposts     13·   Bitcoin blockchain by the inventor?
       14·   · · · and then the analysis of that in the roughly 46      14·   · · · · · MR. PRITT:· Objection.· Form.
       15·   · · · paragraphs I believe it's in thereafter.             15·   · · · · · THE WITNESS:· I could not describe for you
       16·   · · · · · Background is simply background and therefore    16·   · · · what their broad purposes were beyond the notion
       17·   · · · it's not something that led to me reaching any       17·   · · · that one such purpose was to become quite wealthy
       18·   · · · particular conclusions that section follows.         18·   · · · and develop a currency that worked around existing
       19·   BY MS. McGOVERN:                                           19·   · · · physical currency.
       20·   · · ·Q.· ·So Section IV can be completely eliminated in    20·   BY MS. McGONERN:
       21·   your opinion and your opinion stands; is that correct?     21·   · · ·Q.· ·Do you have any other understanding as to what
       22·   · · · · · MR. PRITT:· Objection.· Form.                    22·   the purpose for the Bitcoin blockchain was meant to be
       23·   · · · · · THE WITNESS:· Yes, it does.                      23·   by the inventor?
       24·   BY MS. McGOVERN:                                           24·   · · · · · MR. PRITT:· Objection.· Form.
       25·   · · ·Q.· ·Let's continue.                                  25·   · · · · · THE WITNESS:· I don't believe that impacts my

                                                           Page 203                                                          Page 205
       ·1·   · · · · · You state, "In this message, Satoshi wrote,"     ·1·   · · · opinion, but I cannot articulate purposes beyond
       ·2·   quote, "I've been working on a new electronic cash         ·2·   · · · that which I've already shared today.
       ·3·   system that's fully peer-to-peer, with no trusted third    ·3·   BY MS. McGOVERN:
       ·4·   party."                                                    ·4·   · · ·Q.· ·So you don't know sitting here today why the
       ·5·   · · · · · Do you see that?                                 ·5·   inventor of the Bitcoin blockchain wanted to invent it,
       ·6·   · · ·A.· ·I do.                                            ·6·   do you?
       ·7·   · · ·Q.· ·Do you know what a "peer-to-peer electronic      ·7·   · · · · · MR. PRITT:· Objection.· Form.
       ·8·   cash system" is?                                           ·8·   · · · · · THE WITNESS:· I can only look at the
       ·9·   · · ·A.· ·I believe I do.                                  ·9·   · · · manifestation and the excitement of the great
       10·   · · ·Q.· ·What is it?                                      10·   · · · wealth that achieved as certainly one of the
       11·   · · ·A.· ·Peer-to-peer is where you have distributed       11·   · · · purposes, based upon the evidence that I have seen
       12·   processing or distributed participants and it's spread     12·   · · · I would be speculating about purposes beyond the
       13·   out among various peers as opposed to things going         13·   · · · acquisition of substantial level.
       14·   through a centralized, concentrated system.                14·   · · · · · MS. McGOVERN:· Guys, can you give me one quick
       15·   · · ·Q.· ·Is that significant to the Bitcoin               15·   · · · second?· I just have to make the noise --
       16·   blockchain's purpose and function?                         16·   · · · · · THE WITNESS:· Sure.
       17·   · · ·A.· ·I believe the answer is yes.                     17·   · · · (There was a discussion off of the record.)
       18·   · · ·Q.· ·Why?                                             18·   BY MS. McGOVERN:
       19·   · · ·A.· ·Because it makes it more difficult for a         19·   · · ·Q.· ·Let me go back to your expert report,
       20·   governmental authority to control it or gather certain     20·   Exhibit 1 to your deposition, Mr. Klein, it is on the
       21·   information from it.                                       21·   screen, and I'd like to refer you to paragraph 16 of
       22·   · · ·Q.· ·Do you think -- is it your understanding,        22·   your report.
       23·   Mr. Klein, that the reason that the peer-to-peer           23·   · · ·A.· ·I'm there.
       24·   function is important is to eliminate the government       24·   · · ·Q.· ·The first sentence of paragraph 16 says,
       25·   function or the government role in that system?            25·   "Since 2009, the most famous mystery in the Bitcoin


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                   YVer1f
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 15 of 28
                                                        April 30, 2020                                           218 to 221
                                                            Page 218                                                         Page 220
       ·1·   other than Craig Wright's own words, as you call them,     ·1·   · · ·A.· ·I have seen a document called, "Media Training
       ·2·   that forms your basis for an understanding regarding       ·2·   Session 1."
       ·3·   David Kleiman as being a skilled and talented              ·3·   · · ·Q.· ·Okay.
       ·4·   individual?                                                ·4·   · · ·A.· ·I'm trying to refresh myself that in speaking
       ·5·   · · ·A.· ·Skilled and talented individual with regard to   ·5·   with counsel it's my understanding the document came
       ·6·   Bitcoin and its development and its mining, no.            ·6·   from the e-mail that I'm referring to, but in any event
       ·7·   · · · · · THE COURT REPORTER:· I'm sorry, did you say      ·7·   in addition to that there are references elsewhere in my
       ·8·   · · · "and its money, no"?                                 ·8·   report I didn't intend this to be exhaustive where Craig
       ·9·   · · · · · THE WITNESS:· I'm sorry, there's a word in       ·9·   Wright has claimed that Dave Kleiman was his partner.
       10·   · · · this case called "mining" --                         10·   · · ·Q.· ·Okay.· I'm still stuck on footnote eight.· Can
       11·   · · · · · THE COURT REPORTER:· Mining.                     11·   you just explain to me exactly what the relying -- what
       12·   · · · · · THE WITNESS:· -- like coal.                      12·   are you relying on?· You say -- you first say with
       13·   · · · · · THE COURT REPORTER:· Okay.· Thank you.           13·   respect to that statement that you're relying on the
       14·   BY MS. McGOVERN:                                           14·   Media Training Session, right, March 18, 2016, and
       15·   · · ·Q.· ·Mr. Klein, if you could please look at the       15·   there's a Bates stamp number.· What is that?
       16·   last sentence of paragraph 16 which says, "Dr. Wright      16·   · · ·A.· ·That is a document that I reviewed bearing
       17·   has claimed" -- well, you say, "Wright" you referring      17·   that Bates stamp number, then I attempted to put it into
       18·   throughout the report as "Wright" and I assume that's      18·   context, best I understand it, that it emanated from the
       19·   because, you either didn't pay attention to it or it       19·   source indicated an e-mail from Nick to Craig.
       20·   doesn't matter to you or you don't believe that Craig      20·   · · ·Q.· ·Who is Nick Caley?
       21·   Wright has PhD, and therefore you're not referring to      21·   · · ·A.· ·Craig.
       22·   him as a doctor.· I'm going to refer to the way that       22·   · · ·Q.· ·Yeah, who is that?
       23·   you've written it in your report so there's no             23·   · · ·A.· ·As I sit here right now, I don't recall.
       24·   confusion.· Okay?                                          24·   · · ·Q.· ·Okay.· And what media training session does
       25·   · · ·A.· ·That's fine.                                     25·   that relate to?

                                                           Page 219                                                         Page 221
       ·1·   · · ·Q.· ·I refer to my client as Dr. Wright, but I want   ·1·   · · ·A.· ·It was session one relating to Craig Wright
       ·2·   this -- the court has asked the parties to refer to        ·2·   contemplating going public, if you will, about his
       ·3·   Craig Wright as Dr. Wright, but in your report I'm going   ·3·   co-creation of the Bitcoin.
       ·4·   to read it as you've written it, which is just "Wright."   ·4·   · · ·Q.· ·And what is it about that media training
       ·5·   · · ·A.· ·That's fine, and I certainly meant no            ·5·   session that allowed you to formulate a conclusion in
       ·6·   disrespect, and the only reason I added Mr. Kleiman's      ·6·   paragraph 16 that Dave Kleiman was Dr. Wright's partner
       ·7·   first name is because there is an addition Kleiman, or     ·7·   in the creation of the Bitcoin blockchain?
       ·8·   two, in this case, which are Dave Kleiman's brother, Ira   ·8·   · · · · · MR. PRITT:· Objection.· Form.
       ·9·   and his father; otherwise, I would have referred to --     ·9·   · · · · · THE WITNESS:· I would have to have the Bates
       10·   in a very parallel fashion by their surname meaning no     10·   · · · stamp document placed in front of me.· I've
       11·   disrespect to any of them.                                 11·   · · · indicated the nature of the document and have
       12·   · · ·Q.· ·Okay.· Well, throughout the report you call      12·   · · · indicated the various page references; but without
       13·   him --                                                     13·   · · · the document in front of me, given the volume of
       14·   · · ·A.· ·You're -- I simply cannot hear.                  14·   · · · documents in this and many other cases, I have
       15·   · · ·Q.· ·Okay.· So let's look at the last sentence of     15·   · · · don't have a specific recollection of greater
       16·   paragraph 16.· You say, "Wright has claimed to be one of   16·   · · · detail about what those pages refer to without
       17·   the creators of Bitcoin and has acknowledged that Dave     17·   · · · having it in front of me.
       18·   Kleiman was his partner in these efforts," and you         18·   BY MS. McGOVERN:
       19·   footnote to paragraph eight.                               19·   · · ·Q.· ·So you don't know sitting here today what that
       20·   · · · · · Do you see that?                                 20·   was that formed a basis for a conclusion that Dr. Wright
       21·   · · ·A.· ·I do.                                            21·   and Dave Kleiman were partners in the creation of the
       22·   · · ·Q.· ·Could you explain what the basis for that        22·   Bitcoin blockchain, you don't remember?
       23·   statement is in paragraph eight the footnote is a bit      23·   · · · · · MR. PRITT:· Objection.· Form.
       24·   confusing to me?· I can't quite figure out what you're     24·   · · · · · THE WITNESS:· No.
       25·   relying on.                                                25·   BY MS. McGOVERN:


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                   YVer1f
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 16 of 28
                                                        April 30, 2020                                            222 to 225
                                                            Page 222                                                         Page 224
       ·1·   · · ·Q.· ·I'm sorry, did you say, "no"?                     ·1·   · · · goes to my substantive opinions I wrote.· I did
       ·2·   · · ·A.· ·First of all, this refers to Craig Wright         ·2·   · · · not, so we're clear, I didn't write the
       ·3·   making the claim, I'm not necessarily, from this            ·3·   · · · documents -- list, I only selectively wrote the
       ·4·   document, reaching a conclusion.· What I've said is         ·4·   · · · footnotes, others in many cases initiated the
       ·5·   Craig Wright makes that claim and he makes that claim,      ·5·   · · · footnotes or as I said, nearly corrected my
       ·6·   not only here, but he also makes it with other documents    ·6·   · · · footnote articulation, and I was not the initial
       ·7·   referenced within the body of my report, and I'm happy      ·7·   · · · drafter of the peripheral information, which
       ·8·   to direct you to those now if you'd like me to.             ·8·   · · · doesn't go to my opinions, the introductory
       ·9·   · · ·Q.· ·Yeah, well, let's stick with paragraph            ·9·   · · · background.
       10·   eight -- I'm sorry, footnote eight, because I'm just        10·   BY MS. McGOVERN:
       11·   having a tough time understanding what your methodology     11·   · · ·Q.· ·Wait, I'm sorry, I just want to make sure that
       12·   is in reaching certain conclusions from certain             12·   I understand.
       13·   documents from other people?                                13·   · · · · · You did not write most of the footnotes; is
       14·   · · ·A.· ·Well, once again, I shared with you that this     14·   that fair?
       15·   introductory background; it was not the basis for my        15·   · · · · · MR. PRITT:· Objection.· Form.
       16·   conclusion.· The basis for my conclusion are stated in      16·   · · · · · THE WITNESS:· I did not draft most of the
       17·   the framework what I commonly call the DOS framework in     17·   · · · footnotes, these were documents that I had relied
       18·   Roman numeral V and on the application of the DOS           18·   · · · upon and communicated to others, but there is a
       19·   framework Roman numeral VI.· There are further              19·   · · · specialized style guide and I let them at Compass
       20·   references to Craig Wright acknowledging Dave Kleiman       20·   · · · Lexecon, in some cases, not all, I would say in the
       21·   having been his partner, those are the one in which I'm     21·   · · · majority of cases they wrote the footnote, yes.
       22·   relying, this is simply part of a generalized background    22·   BY MS. McGOVERN:
       23·   section.                                                    23·   · · ·Q.· ·All right.· We're almost done with Section IV,
       24·   · · ·Q.· ·Did you write this background section?            24·   but I have one more question.· In paragraph -- in
       25·   · · ·A.· ·I did not write the background section            25·   footnote eight, you also cite what is referred to as

                                                           Page 223                                                           Page 225
       ·1·   initially.· I reviewed the background section, and I        ·1·   "The Satoshi Affair:· Andrew O'Hagan on the many lives
       ·2·   entered the background section consistent with my           ·2·   of Satoshi Nakamoto."
       ·3·   conversation with Mark Huntley.· That is why I said,        ·3·   · · · · · Do you see that?
       ·4·   this is not my opinions.· I had individuals at Compass      ·4·   · · ·A.· ·I do.
       ·5·   Lexecon assist with background items and procedural         ·5·   · · ·Q.· ·Did you read that article?
       ·6·   items, but not my core opinion.                             ·6·   · · ·A.· ·Absolutely.
       ·7·   · · ·Q.· ·So you didn't write Section IV; is that right?    ·7·   · · ·Q.· ·Did you base any or all of the legal
       ·8·   · · ·A.· ·I didn't initially draft it, however, I formed    ·8·   conclusions that you reach in this report on what was
       ·9·   it into my style of communication.                          ·9·   written in the Andrew O'Hagan article?
       10·   · · ·Q.· ·Because you previously stated in your             10·   · · · · · MR. PRITT:· Objection.· Form.
       11·   testimony earlier today that you wrote this report from     11·   · · · · · THE WITNESS:· It was part of information set
       12·   scratch, and I just want to make it clear, just for         12·   · · · that I received, I need to go through my report to
       13·   purposes of correcting the record, that as to               13·   · · · refresh myself on it if I, in any specific way,
       14·   Section IV, which is the background section of Bitcoin,     14·   · · · relied upon it.· For example, footnote 52 indicates
       15·   and the purpose of Bitcoin, and so forth you did not        15·   · · · that to somewhat of a degree reliance and that
       16·   write this section?                                         16·   · · · whole -- essentially that back section about
       17·   · · · · · MR. PRITT:· Objection.· Form.                     17·   · · · nonpublic statements will reference in particular
       18·   BY MS. McGOVERN:                                            18·   · · · article.
       19·   · · ·Q.· ·Am I correct in understanding?                    19·   BY MS. McGOVERN:
       20·   · · · · · MR. PRITT:· Objection.· Form.                     20·   · · ·Q.· ·Was it part of methodology, Mr. Klein, in
       21·   · · · · · THE WITNESS:· It is correct there were certain    21·   reaching the conclusions in your report to refer to an
       22·   · · · items that I viewed as administrative, such as, for   22·   article that was published in a magazine?
       23·   · · · example, the front page I didn't type up, the         23·   · · · · · MR. PRITT:· Objection.· Form.
       24·   · · · background.                                           24·   · · · · · THE WITNESS:· Well, first of all, did you
       25·   · · · · · What I intended to state was everything that      25·   · · · refer to my conclusions as a legal conclusions?


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                     YVer1f
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 17 of 28
                                                        April 30, 2020                                           226 to 229
                                                            Page 226                                                        Page 228
       ·1·   BY MS. McGOVERN:                                           ·1·   it's in your report and I need to understand this.
       ·2·   · · ·Q.· ·Yes.                                             ·2·   · · · · · With respect to Section IV, which purports to
       ·3·   · · ·A.· ·Well, I've indicated very clearly, both in my    ·3·   provide a background on Satoshi Nakamoto and the
       ·4·   report and in my statement, that I have reached no legal   ·4·   beginnings of Bitcoin what did you do to ensure if the
       ·5·   conclusions and I'm not rendering any legal opinion; so    ·5·   statements contained in this section followed a
       ·6·   I therefore cannot answer your question as it was posed.   ·6·   methodology that is acceptable generally and is
       ·7·   I've not reach legal conclusions.                          ·7·   reliable?
       ·8·   · · ·Q.· ·Okay.· So how would you characterize your        ·8·   · · · · · MR. PRITT:· Objection.· Form.
       ·9·   conclusions, factual?                                      ·9·   · · · · · THE WITNESS:· I don't believe that the
       10·   · · ·A.· ·I would characterize my conclusions as           10·   · · · provision to a reader of background information
       11·   identifying an established methodology that I've learned   11·   · · · that doesn't form the basis of my opinion needs to
       12·   and taught others and then applying that to the facts as   12·   · · · follow a methodology, it is a brief history, best I
       13·   I was best able to garner those facts to reach the         13·   · · · understand it, in this case, very brief, history
       14·   conclusions that I've reached.                             14·   · · · that sets the stage for this matter, as I've
       15·   · · ·Q.· ·With respect to Section IV that concerns the     15·   · · · indicated very clearly, it was simply provided as
       16·   background of your report, what did you do to ensure the   16·   · · · something that could be of help to a reader, but
       17·   statements contained in Section IV are consistent with     17·   · · · nothing more than that.
       18·   the methodology and principles that are reliable?          18·   · · · · · I've written many background sections in my
       19·   · · ·A.· ·Section IV --                                    19·   · · · life and none of them follow a methodology, they're
       20·   · · · · · MR. PRITT:· Objection.· Form.                    20·   · · · more of a narrative that helps set the stage for
       21·   · · · · · I didn't know she was done, sorry.               21·   · · · people.· I want it to be an accurate narrative, of
       22·   · · · · · THE WITNESS:· Section IV is simply, as I         22·   · · · course, and I believe that I have referenced here
       23·   · · · state, something I thought a reader might find       23·   · · · the support for that narrative, but is indeed a
       24·   · · · helpful by way, as best I understand it,             24·   · · · narrative.· In contradict -- in contradistinction
       25·   · · · background.· It, as I've stated before, could have   25·   · · · to that there is a methodology for the opinions

                                                            Page 227                                                         Page 229
       ·1·   · · · been omitted from the report and not alter the       ·1·   · · · that I've raised, I've said it many times it's in
       ·2·   · · · accuracy or integrity of the conclusions I've        ·2·   · · · Roman numeral V, the DOS approach and the elements
       ·3·   · · · reached.· The concussions I have reached appear in   ·3·   · · · that identified within that section.
       ·4·   · · · Section V and thereafter.                            ·4·   · · · · · MS. McGOVERN:· One second, please.
       ·5·   BY MS. McGOVERN:                                           ·5·   · · · (There was a discussion off of the record.)
       ·6·   · · ·Q.· ·Could you please answer my question?             ·6·   · · · · · MS. McGOVERN:· I apologize for that.
       ·7·   · · · · · MR. PRITT:· Objection.· Form.                    ·7·   BY MS. McGOVERN:
       ·8·   · · · · · THE WITNESS:· I thought I did.                   ·8·   · · ·Q.· ·Mr. Klein, you -- I believe you stated that
       ·9·   · · · · · Why don't you pose it again, please.             ·9·   the background Section IV is intended to be a narrative
       10·   BY MS. McGOVERN:                                           10·   that you believe is helpful in the formation of your
       11·   · · ·Q.· ·With respect to the statements contained in      11·   opinion that you propose to offer to the district court
       12·   Section IV --                                              12·   judge and to the jury in this case; is that right?
       13·   · · ·A.· ·Can you speak up, I'm really -- you know, this   13·   · · ·A.· ·I think it is background that sets the stage
       14·   is a deposition so I'm really struggling to hear your      14·   that gives a little perhaps color to the discussion, but
       15·   words.                                                     15·   it does not go to my methodology or the analysis that I
       16·   · · ·Q.· ·No, I understand.· This Zoom is tough.· I just   16·   have performed consistent with that established
       17·   feel like it's weird with my face right next to the --     17·   methodology.
       18·   I'm like a hairy monster in one of those Japanese          18·   · · ·Q.· ·So my question is:· With respect to this
       19·   things.                                                    19·   factual narrative that you have included in your report
       20·   · · · · · All right.· Let me -- let me say it again, and   20·   have you included any of the statements or the positions
       21·   please listen to my question, because I think everyone     21·   of Dr. Craig Wright?
       22·   is tired.                                                  22·   · · · · · MR. PRITT:· Objection.· Form.
       23·   · · · · · With respect to Section IV, and I understand     23·   · · · · · THE WITNESS:· Nor have I included any
       24·   your position that we can take it out, we don't need it,   24·   · · · statements of any of the participants among them,
       25·   you're not relying on it for your final conclusions, but   25·   · · · Craig Wright, because this is simply viewed,


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                    YVer1f
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 18 of 28
                                                        April 30, 2020                                           250 to 253
                                                           Page 250                                                         Page 252
       ·1·   · · ·Q.· ·What is your understanding with respect to the   ·1·   rendering a legal opinion.
       ·2·   issue of partnership or joint venture, Mr. Klein?· What    ·2·   · · ·Q.· ·Because you're a lawyer, right?
       ·3·   is your understanding of how that issue relates to this    ·3·   · · · · · MR. PRITT:· Objection.· Form.
       ·4·   case, if at all?                                           ·4·   · · · · · THE WITNESS:· No, no, I didn't want to --
       ·5·   · · ·A.· ·My understanding is that there is a claim by     ·5·   BY MS. McGOVERN:
       ·6·   plaintiff that Dave Kleiman was a partner with Craig       ·6·   · · ·Q.· ·Is it possible, Mr. Klein, to extricate the
       ·7·   Wright; therefore, he is asserting a claim to his          ·7·   lawyer mind out of you in rendering an opinion on
       ·8·   interest in the partnership, including its intellectual    ·8·   whether a partnership exists as a matter of law; is that
       ·9·   property, Bitcoin and derivative products, including       ·9·   even possible?
       10·   intellectual property that -- both in that relationship    10·   · · · · · MR. PRITT:· Objection.· Form.
       11·   and that there are additionally issues of fiduciary duty   11·   · · · · · THE WITNESS:· Can -- can -- I'm sorry.
       12·   that have been raised as well involving alleged breached   12·   · · · · · I just didn't hear the question.
       13·   by Mr. Wright -- or Dr. Wright.                            13·   BY MS. McGOVERN:
       14·   · · ·Q.· ·The core legal issue in this case is whether     14·   · · ·Q.· ·Is it possible for you.· As a lawyer of 40
       15·   or not a partnership existed between Ira Kleiman's         15·   years and a law professor at UCLA, to opine on the
       16·   deceased brother, David Kleiman and Dr. Craig Steven       16·   existence of a partnership or joint venture and claim
       17·   Wright; isn't that true?                                   17·   that that is not a legal conclusion?
       18·   · · · · · MR. PRITT:· Objection.· Form.                    18·   · · · · · MR. PRITT:· Objection.· Form.
       19·   · · · · · THE WITNESS:· And I apologize the question was   19·   · · · · · THE WITNESS:· Oh, I think it's very easy to
       20·   · · · garbled on my end.                                   20·   · · · not only claim it, but to know it to be the case.
       21·   BY MS. McGOVERN:                                           21·   · · · I have practiced law for a grand total of
       22·   · · ·Q.· ·A core legal issue in this case is whether Ira   22·   · · · approximately five months and went on inactive
       23·   Kleiman's deceased brother, David Kleiman, and Dr. Craig   23·   · · · status, for almost to the day, 40 years.· In
       24·   Steven Wright had a partnership; isn't that true?          24·   · · · 40 years I've spent my time teaching small business
       25·   · · · · · MR. PRITT:· Objection.· Form.                    25·   · · · management, consulting with a -- I was trying to do

                                                            Page 251                                                        Page 253
       ·1·   · · · · · THE WITNESS:· I believe that is certainly one    ·1·   · · · a quick calculation, at least ten partnerships, if
       ·2·   · · · of the critical issues, yes.                         ·2·   · · · not more, per year for 40 years.· I have also
       ·3·   BY MS. McGOVERN:                                           ·3·   · · · trained 8,000 people to pass the Certified Public
       ·4·   · · ·Q.· ·What is the expert opinion you have been asked   ·4·   · · · Accountancy exam and as we have discussed,
       ·5·   to provide in this case on that issue?                     ·5·   · · · qualified as an accounting expert one of which it
       ·6·   · · ·A.· ·I have not been asked to opine that there was    ·6·   · · · has the task of determining the scope, breadth and
       ·7·   a partnership or joint venture.· I've been asked to        ·7·   · · · ownership of a joint business endeavor.· The
       ·8·   organize for the trier of fact in an established           ·8·   · · · dominant element in my professional experience for
       ·9·   methodology the information that I see that provide        ·9·   · · · 40 years has not been the practice of law, that
       10·   support for guideposts indicative of such a shared         10·   · · · practice was trivial in something that I can barely
       11·   business relationship and also speak to any guidepost      11·   · · · recognize or remember, but for 40 years I've been
       12·   that are indicative of the absence of such a shared        12·   · · · an entrepreneur, I've been a partner, I've advised
       13·   business relationship leaving it to others to utilize      13·   · · · partnerships and other start-up endeavors.· I've
       14·   that information in the context of the overall             14·   · · · taught accountants about it and performed
       15·   proceeding.                                                15·   · · · accounting tasks, including as an expert.· And so
       16·   · · ·Q.· ·Have you ever been admitted to practice law in   16·   · · · the dominate attribute in my professional
       17·   the state of Florida?                                      17·   · · · experience has nothing whatsoever to do what I did
       18·   · · ·A.· ·I have not.                                      18·   · · · when I was a kid, which was not study maybe all
       19·   · · ·Q.· ·Do you know the law in the state of Florida on   19·   · · · that hard for three years of law school, and then
       20·   partnership?                                               20·   · · · practice for four months in a professional that I
       21·   · · ·A.· ·I do not.· I would have a broad understanding,   21·   · · · personally did not enjoy.
       22·   because the laws tend to be similar among the states,      22·   BY MS. McGOVERN:
       23·   but per se I have not researched or examined Florida       23·   · · ·Q.· ·But you taught law at the UCLA School of Law,
       24·   law, because I'm not rendering a legal opinion and         24·   correct?
       25·   didn't even want to be tempted to come close to            25·   · · ·A.· ·I taught accounting as applied to law. I


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                    YVer1f
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 19 of 28
                                                        April 30, 2020                                            254 to 257
                                                           Page 254                                                           Page 256
       ·1·   taught financial analysis as applied to law.· And as I      ·1·   · · · my capacity as an entrepreneur and one who teaches
       ·2·   shared earlier today, I taught it based on my               ·2·   · · · entrepreneurship and consults with partnerships the
       ·3·   credentials in those disciplines as if others have          ·3·   · · · elements that I would understand to reflect a
       ·4·   taught it based on their credentials in those               ·4·   · · · shared business enterprise.
       ·5·   disciplines not because I was a lawyer nor were they.       ·5·   BY MS. McGOVERN:
       ·6·   · · ·Q.· ·And you each business law -- you teach            ·6·   · · ·Q.· ·Is a joint partnership -- does a partnership
       ·7·   Business Law 101 as a full-time faculty member at UCLA,     ·7·   or joint venture require intent by the parties to form a
       ·8·   wasn't that your testimony earlier today, Mr. Klein?        ·8·   business for the purpose of generating profit?
       ·9·   · · ·A.· ·I have from time to time taught business law,     ·9·   · · · · · MR. PRITT:· Objection.· Form.
       10·   that's correct.                                             10·   · · · · · THE WITNESS:· My broad understanding is that
       11·   · · ·Q.· ·Okay.· What are the elements of partnership?      11·   · · · often there would be such an intent, but that isn't
       12·   · · · · · MR. PRITT:· Objection.· Form.                     12·   · · · necessary a -- that one looks at conduct,
       13·   BY MS. McGOVERN:                                            13·   · · · appearance created and that individuals can be
       14·   · · ·Q.· ·What are the elements of a legal partnership?     14·   · · · deemed to be partners based on that which they have
       15·   · · · · · MR. PRITT:· Objection.· Form.                     15·   · · · presented to the world by their course of
       16·   · · · · · THE WITNESS:· I am not rendering an opinion on    16·   · · · construct.
       17·   · · · what the elements of a, quote, "legal partnership"    17·   BY MS. McGOVERN:
       18·   · · · are.                                                  18·   · · ·Q.· ·I'm not referring to whether somebody can rely
       19·   BY MS. McGOVERN:                                            19·   upon the partnership as a -- I'm not relying on whether
       20·   · · ·Q.· ·That's not my question, Mr. Klein, before you     20·   a third party can rely upon something that has been held
       21·   go off, let me just, you know, try to get back on track     21·   out to the world or that particular person as a
       22·   here.                                                       22·   partnership, Mr. Klein.· I'm referring to your statement
       23·   · · · · · What are the legal elements of a partnership      23·   regarding your understanding of a partnership or a joint
       24·   or joint venture?                                           24·   venture and with respect to that statement of your
       25·   · · · · · MR. PRITT:· Objection.· Form.                     25·   understanding of what a partnership or joint venture is

                                                           Page 255                                                          Page 257
       ·1·   BY MS. McGOVERN:                                            ·1·   between those two people, does that require that the
       ·2·   · · ·Q.· ·I'm not asking you what -- how you want to        ·2·   parties intended for there to be a partnership or joint
       ·3·   characterize your expert opinion here.· I'm asking you      ·3·   venture --
       ·4·   what are the elements of a partnership or a joint           ·4·   · · · · · MR. PRITT:· Objection.· Form.
       ·5·   venture?                                                    ·5·   BY MS. McGOVERN:
       ·6·   · · · · · MR. PRITT:· Objection.· Form.                     ·6·   · · ·Q.· ·-- in your opinion?
       ·7·   · · · · · THE WITNESS:· There is a widely accepted          ·7·   · · · · · MR. PRITT:· Objection.· Form.
       ·8·   · · · definition of what a partnership is, as I             ·8·   · · · · · THE WITNESS:· I think it is calling for a
       ·9·   · · · understand it, in uniform partnership -- last I       ·9·   · · · legal opinion --
       10·   · · · checked, which is an association of two or more       10·   · · · · · THE COURT REPORTER:· I'm sorry, say that
       11·   · · · persons carrying on activity in the pursuit of        11·   · · · again.
       12·   · · · profit.                                               12·   · · · · · THE WITNESS:· I believe what you're asking is
       13·   BY MS. McGOVERN:                                            13·   · · · calling for a legal opinion, and I don't know what
       14·   · · ·Q.· ·Are there specific elements that the law looks    14·   · · · the law looks to in terms of the word "association
       15·   to generally -- I understand it can vary from state to      15·   · · · of two or more persons."· I don't know to what
       16·   state, jurisdiction to jurisdiction -- but are there        16·   · · · extent there is an intent element or if an
       17·   specific elements that the law looks to in determining      17·   · · · association looks to the notion of association.
       18·   whether a partnership, a legal partnership or joint         18·   · · · Again, I've not researched partnership law at this
       19·   venture was formed?                                         19·   · · · level of detail.· I'm not a Florida lawyer, I've
       20·   · · · · · MR. PRITT:· Objection.· Form.                     20·   · · · not looked at Florida law.· You're calling for me
       21·   · · · · · THE WITNESS:· I cannot speak to what, quote,      21·   · · · to speculate about the relevance or lack of
       22·   · · · "the law" looks to beyond the statement that I just   22·   · · · relevance of intent.· I sit here today and I
       23·   · · · gave you.· I cannot tell you specific elements that   23·   · · · sincerely don't know.
       24·   · · · would go to the phrase, for example, association.     24·   BY MS. McGOVERN:
       25·   · · · I can tell you in my capacity as an accountant, in    25·   · · ·Q.· ·So is it your understanding based upon


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                     YVer1f
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 20 of 28
                                                        April 30, 2020                                            258 to 261
                                                           Page 258                                                          Page 260
       ·1·   methodology that you use in providing expert opinion        ·1·   proprietary interest?
       ·2·   that two people can form a partnership or joint venture     ·2·   · · · · · MR. PRITT:· Objection.· Form.
       ·3·   by mistake?                                                 ·3·   · · · · · THE WITNESS:· Again, I'm sorry, the -- it was
       ·4·   · · · · · MR. PRITT:· Objection.· Form.                     ·4·   · · · a bit garbled.
       ·5·   BY MS. McGOVERN:                                            ·5·   · · · · · Did you say, proprietary interest?
       ·6·   · · ·Q.· ·Whether it be unilateral or mutual mistake, is    ·6·   BY MS. McGOVERN:
       ·7·   it your experience and understanding, Mr. Klein, that       ·7·   · · ·Q.· ·Yes.
       ·8·   two people in forming an association for the purposes of    ·8·   · · ·A.· ·Yes, they must intend a shared ownership
       ·9·   generating a profit can form a partnership or joint         ·9·   interest as distinguished from an employment
       10·   venture in either one or both of them didn't mean to do     10·   relationship or an independent contractor relationship
       11·   it?                                                         11·   or a friendly-favor relationship, yes.· And to the
       12·   · · · · · MR. PRITT:· Object to the form.                   12·   extent that there are W-2s or 1099s or indications of
       13·   · · · · · THE WITNESS:· I think that calls for a legal      13·   payment made to a Dave Kleiman by Craig Wright that
       14·   · · · opinion.· I sincerely think you're asking a very,     14·   would be important information to me, and indeed I ask
       15·   · · · although not the same question, I think the           15·   counsel if such documents exist, and I welcome you to
       16·   · · · opposite of doing something intentionally is doing    16·   provide them to me, because certainly if you showed me a
       17·   · · · something not intentionally, which appears to be a    17·   W-2 or a 1099 document that would be strong information
       18·   · · · rough, if not, precise synonym for the word           18·   that I would love to put in my report as undercutting
       19·   · · · "mistake," and I therefore provide the same answer    19·   the notion of shared ownership and calling into question
       20·   · · · I just did.                                           20·   whether, in fact, there was a manifestation of a desire
       21·   BY MS. McGOVERN:                                            21·   to create shared ownership as opposed to some
       22·   · · ·Q.· ·So in your analysis of the documents that the     22·   alternative legal relationship as I indicated of
       23·   plaintiffs provided you for purposes of rendering your      23·   employment, gift, favor independence and independent
       24·   expert opinion in this case, you did not consider           24·   contractor.
       25·   whether the two parties in question here intended to        25·   · · ·Q.· ·Let me see if I understand what you're saying.

                                                           Page 259                                                          Page 261
       ·1·   form a joint venture or partnership; is that right?         ·1·   If there were evidence of a W-2 or some sort of K-1 or
       ·2·   · · · · · MR. PRITT:· Objection.· Form.                     ·2·   1099, am I correct in my understanding that you say that
       ·3·   · · · · · THE WITNESS:· I believe that that is correct.     ·3·   would be an important thing to consider in rendering
       ·4·   · · · I think it will depend upon the instruction, if       ·4·   your opinion?
       ·5·   · · · there is a jury, that jury is given and it will be    ·5·   · · · · · MR. PRITT:· Objection.· Form.
       ·6·   · · · their assessment of the importance of that element,   ·6·   · · · · · THE WITNESS:· I think that any item that --
       ·7·   · · · in part based on whatever instruction they're         ·7·   · · · any document that would undercut shared ownership
       ·8·   · · · given; and I think that is a meaningful way to        ·8·   · · · would be a significant item that I would take into
       ·9·   · · · distinguish what I'm providing here, than me          ·9·   · · · account certainly as an item that would notate
       10·   · · · providing a legal opinion, because I don't know       10·   · · · against there being the presence of the ownership
       11·   · · · under the law of Florida what that is; I have         11·   · · · guidepost.
       12·   · · · no idea.                                              12·   BY MS. McGOVERN:
       13·   BY MS. McGOVERN:                                            13·   · · ·Q.· ·So what specifically did you rely upon in
       14·   · · ·Q.· ·So specifically what is -- strike that.           14·   determining that the parties in this case acted
       15·   · · · · · Is it your understanding, Mr. Klein, that a       15·   consistent with joint proprietary interest?
       16·   business -- a partnership or a joint venture requires a     16·   · · ·A.· ·Because they were making shared decisions,
       17·   common purpose?                                             17·   they had shared goals, goals which might well as
       18·   · · · · · MR. PRITT:· Objection.· Form.                     18·   business is more in transform over time to take
       19·   · · · · · THE WITNESS:· It requires a shared purpose of     19·   advantage of opportunities might --
       20·   · · · the participants, I think that is rough synonym       20·   · · ·Q.· ·I'm asking you for the specific documents,
       21·   · · · when you say "common purpose."· I guess that's a      21·   Mr. Klein, that you referred to and let me stick to sort
       22·   · · · yes.                                                  22·   of an accounting side of this.· Okay?· Let's get away
       23·   BY MS. McGOVERN:                                            23·   from the general.
       24·   · · ·Q.· ·Is it your understanding, Mr. Klein, that a       24·   · · · · · It's my understanding that you have set forth
       25·   partnership or a joint venture requires a joint             25·   in your expert report that you believe David Kleiman and


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                    YVer1f
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 21 of 28
                                                        April 30, 2020                                           262 to 265
                                                           Page 262                                                         Page 264
       ·1·   Dr. Craig Wright shared a joint proprietary interest in    ·1·   indication I think of both Dave Kleiman's -- Dave
       ·2·   a partnership; am I right about that?                      ·2·   Kleiman's view that his personal labor created a
       ·3·   · · ·A.· ·Based on everything that I have seen that is     ·3·   proprietary interest in Craig Wright and I believe that
       ·4·   all consistent with a shared business venture often        ·4·   Craig Wright's statement that it belonged to,
       ·5·   styled as a partnership or joint venture.                  ·5·   quote/unquote, "we," or "us" to be converted
       ·6·   · · ·Q.· ·And it's my understanding that you intend to     ·6·   grammatically, to further our goals is indicative of it
       ·7·   testify at trial and offer that expert opinion to the      ·7·   having been a joint ownership or proprietary interest.
       ·8·   court and to the jury in this case; am I right about       ·8·   · · ·Q.· ·Other than that statement in an ATO
       ·9·   that?                                                      ·9·   transcript, which you've quoted in paragraph 50, is
       10·   · · ·A.· ·I intend to offer, if so asked the core          10·   there any other basis for your expert opinion that Dave
       11·   opinion that's present in my report into summary of        11·   Kleiman and Dr. Wright shared a joint proprietary
       12·   opinion and if so asked what is my framework for           12·   interest with respect to Bitcoin and intellectual
       13·   reaching that conclusion --                                13·   property?
       14·   · · ·Q.· ·No, we're not there yet.· I haven't asked you    14·   · · ·A.· ·Yes, and I --
       15·   about your framework.· I've actually -- I'm stuck on       15·   · · ·Q.· ·What's that?
       16·   number -- on a particular issue here, and I want to keep   16·   · · ·A.· ·I'll begin at paragraph 50, I'd have to review
       17·   you stuck on it too.                                       17·   all such paragraphs, but the next one in order that
       18·   · · · · · I'm referring specifically to the joint          18·   jumps out is paragraph 53 where Mr. Wright states, "I
       19·   proprietary interest and I want to understand -- if my     19·   said if you have a partnership and someone dies, it's no
       20·   understanding -- I want to confirm that my understanding   20·   longer a partnership."
       21·   is correct so here is my question:                         21·   · · · · · That appears to indicate -- and reasonably I
       22·   · · · · · Mr. Klein, do you intend to offer expert         22·   think can be inferred, unless somebody else's death is
       23·   testimony to the court and to the jury in this case that   23·   being referred to -- that Dave Kleiman's death in the
       24·   David Kleiman and Dr. Wright shared a joint proprietary    24·   view of Craig Wright closed out their joint proprietary
       25·   interest?                                                  25·   interest in a partnership.

                                                           Page 263                                                         Page 265
       ·1·   · · · · · MR. PRITT:· Objection.· Form.                    ·1·   · · ·Q.· ·So with respect to the statement in
       ·2·   · · · · · THE WITNESS:· Yes.                               ·2·   paragraph 53 you're interpreting what you believe Craig
       ·3·   BY MS. McGOVERN:                                           ·3·   Wright meant in a podcast interview regarding Dave
       ·4·   · · ·Q.· ·What is the basis for that expert opinion as     ·4·   Kleiman's death; is that right?
       ·5·   to the proprietary interest?                               ·5·   · · · · · MR. PRITT:· Objection.· Form.
       ·6·   · · ·A.· ·One paragraph that immediately comes to mind     ·6·   · · · · · THE WITNESS:· That's correct.
       ·7·   is paragraph 50 of my report, where Craig Wright           ·7·   BY MS. McGOVERN:
       ·8·   informed the tax authorities that Bitcoin assets were      ·8·   · · ·Q.· ·So let's try to stick to the proprietary
       ·9·   placed into a trust, and although they were the result     ·9·   nature of your statement, because what we're talking
       10·   of Dave Kleiman's individualized effort, they reflected    10·   about in this line of questioning, Mr. Klein, as you
       11·   a resource of them jointly specifically, although this     11·   know, is your expert opinion that you intend to offer to
       12·   was by one perspective the sole asset of Dave Kleiman,     12·   the judge and to the jury that there was a joint
       13·   nonetheless Craig Wright speaks about the trust to be      13·   proprietary interest between David Kleiman and Craig
       14·   set up for their joint benefit, and he states, as I        14·   Wright.· So my question is:· What other evidence goes to
       15·   placed in bold, these were resources that, quote, "we,"    15·   the issue of the joint proprietary interest in either
       16·   not Dave, but "we" would use that to further the goals     16·   Bitcoin or intellectual property between David Kleiman
       17·   we were doing, which were all to do with promotion of      17·   and Dr. Wright?
       18·   Bitcoin and cryptocurrencies.                              18·   · · · · · MR. PRITT:· Object to form.
       19·   · · · · · That is suggestive of the fact the effort set    19·   · · · · · THE WITNESS:· I believe that the use of the
       20·   forth individually by Dave Kleiman and assets that the     20·   · · · word "partnership" and a partnership coming to an
       21·   head, himself, at least on an narrow level, generated      21·   · · · end upon the death of an individual, if this refers
       22·   were for the joint benefit of himself and Craig Wright     22·   · · · to Dave Kleiman, is indicative of the use of the
       23·   for the joint benefit of the goals they were pursuing of   23·   · · · word "partnership" to reflect a joint proprietary
       24·   associated with the promotion and development of Bitcoin   24·   · · · or co-ownership enterprise.
       25·   and related intellectual property, which is a clear        25·   BY MS. McGOVERN:


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                    YVer1f
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 22 of 28
                                                        April 30, 2020                                            266 to 269
                                                            Page 266                                                         Page 268
       ·1·   · · ·Q.· ·Paragraph 53 appears to be paraphrasing an        ·1·   is it, in fact, the case that they align directly with
       ·2·   interview on a podcast and not a direct quote; is that      ·2·   the elements of a partnership or joint venture?
       ·3·   right, Mr. Klein?                                           ·3·   · · · · · MR. PRITT:· Objection.· Form.
       ·4·   · · ·A.· ·I don't understand it to be a paraphrase, I've    ·4·   · · · · · THE WITNESS:· I don't know to an extent what
       ·5·   placed it in my report as a quote and I believe it was a    ·5·   · · · they are calling extensive with Florida law or its
       ·6·   quote.                                                      ·6·   · · · interpretation, but again, I'm speaking, for
       ·7·   · · · · · MR. PRITT:· Can we take a short restroom break    ·7·   · · · example, with all of the items we've talked about
       ·8·   · · · soon?                                                 ·8·   · · · from paragraph 26 through 71 as being indicative of
       ·9·   · · · · · I'm sorry.                                        ·9·   · · · a shared business relationship, I don't know that
       10·   · · · · · MS. McGOVERN:· Yeah, we can take a break now.     10·   · · · there is any legal element, which speaks to the
       11·   · · · (There was a discussion off of the record.)           11·   · · · fact it is typical in partnerships for people when
       12·   BY MS. McGOVERN:                                            12·   · · · they have complementary skill sets to more likely
       13·   · · ·Q.· ·Mr. Klein, you've got -- you set forth a          13·   · · · form a partnership than if they had the same skill
       14·   number of guideposts in your expert report; those are       14·   · · · set.· I don't know if that's a --
       15·   the same as elements to the legal elements of a             15·   BY MS. McGOVERN:
       16·   partnership or a joint venture; is that right?              16·   · · ·Q.· ·I have one more question for you and then
       17·   · · · · · MR. PRITT:· Objection.· Form.                     17·   we're done.
       18·   · · · · · THE WITNESS:· Well, I tend to think of the        18·   · · ·A.· ·May I complete my answer?
       19·   · · · word "element" as a legalistic -- and I'm not         19·   · · ·Q.· ·Yes.
       20·   · · · rendering a legal opinion.· I'm looking at it from    20·   · · ·A.· ·I don't know that people having complementary
       21·   · · · a business standpoint, and I think business people    21·   skill sets is a legal element of a partnership.· It is
       22·   · · · would call them guideposts as opposed to -- for       22·   my observation that that is what I tend to see in a
       23·   · · · example, you talked about intent that might be a      23·   shared business relationship.
       24·   · · · legal element, I'm not speaking to legal issues.      24·   · · ·Q.· ·That wasn't my question, Mr. Klein, but that's
       25·   BY MS. McGOVERN:                                            25·   okay.

                                                            Page 267                                                         Page 269
       ·1·   · · ·Q.· ·But they, in fact, are the same, the              ·1·   · · · · · With respect to the role of the judge in a
       ·2·   guideposts are, in fact, the same as the legal elements     ·2·   federal courtroom, Mr. Klein, isn't it true that the
       ·3·   of a partnership or a joint venture; isn't that right?      ·3·   judge is the only source of law in the courtroom before
       ·4·   · · · · · MR. PRITT:· Objection.· Form.                     ·4·   a jury?
       ·5·   · · · · · THE WITNESS:· I've not looked at Florida law      ·5·   · · · · · MR. PRITT:· Objection.· Form.
       ·6·   · · · so I really couldn't tell you one way or the other.   ·6·   · · · · · THE WITNESS:· Well, I guess that is a
       ·7·   BY MS. McGOVERN:                                            ·7·   · · · philosophical question.· I mean, the law is the
       ·8·   · · ·Q.· ·What about California law or any law at all,      ·8·   · · · law, a statute is a statute.· I mean, no disrespect
       ·9·   just the general principles of partnership and joint        ·9·   · · · to the importance of a judge, but I think a judge
       10·   venture, your legal -- your legal guideposts are, in        10·   · · · is one who either reaches conclusions on her or his
       11·   fact, the same or substantially same as the legal           11·   · · · own, or a judge is one who guides the jury, but
       12·   elements that form a partnership -- that form a legal       12·   · · · they can be reversed on appeal if what they
       13·   partnership or joint venture; isn't this right?             13·   · · · indicate is inconsistent with other sources of the
       14·   · · · · · MR. PRITT:· Objection.· Form.                     14·   · · · law, which are more broadly recognized and so I
       15·   · · · · · THE WITNESS:· I can't tell if you're asking me    15·   · · · don't know how I can say that the judge is the only
       16·   · · · to assume that right, and then you're going to pose   16·   · · · source of the law.
       17·   · · · a question or you're asking me to align it with the   17·   BY MS. McGOVERN:
       18·   · · · law of Florida or some other state, which I can't     18·   · · ·Q.· ·My question was:· In a federal courtroom
       19·   · · · do for you.                                           19·   before a jury in a trial the judge is the source of law
       20·   BY MS. McGOVERN:                                            20·   for the jury; isn't that correct?
       21·   · · ·Q.· ·I'm just asking you whether, in fact, you're      21·   · · ·A.· ·In the sense that the judge is the one who
       22·   taking the position that the legal -- that the              22·   either writes or proves submissions of instructions to
       23·   guideposts that you call "guideposts" are distinct from     23·   the jury, I think that is correct.
       24·   the legal elements that form a partnership or a joint       24·   · · ·Q.· ·You want to qualify that answer in any other
       25·   venture?· Is it your position that they are distinct or     25·   way, Mr. Klein?


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                     YVer1f
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 23 of 28
                                                       April 30, 2020                                         270 to 273
                                                           Page 270                                                        Page 272
       ·1·   · · · · · MR. PRITT:· Objection.· Form.                   ·1· · · · · · · · · · ·CERTIFICATE OF OATH
                                                                       ·2· STATE OF FLORIDA
       ·2·   BY MS. McGOVERN:
                                                                       ·3· COUNTY OF MIAMI-DADE
       ·3·   · · ·Q.· ·Just trying to understand your understanding.
                                                                       ·4
       ·4·   The judge tells the jury what the law is; isn't that
                                                                       ·5· · · · · · · · I, LAURIE YANNACCONE, Florida Professional
       ·5·   right, yes or no?· Otherwise, you can explain your
                                                                       ·6· Reporter, Notary Public, State of Florida, certify that
       ·6·   answer, but I think it's a yes or a no.
                                                                       ·7· GORDON KLEIN personally appeared before me on Thursday,
       ·7·   · · ·A.· ·Well, I think the answer is yes, I'm not a      ·8· the 30th day of April 2020, and was duly sworn.
       ·8·   litigator, but that's what comes to my mind is the        ·9· · · · · · · · ·Signed this 5th day of May 2020.
       ·9·   answer.· The answer is yes.                               10
       10·   · · · · · MS. McGOVERN:· I have no further questions.     11
       11·   · · · · · MR. PRITT:· I don't have any questions, but     12

       12·   · · · we, of course, elect to read the deposition         13· · · · · · · · · · ·____________________________________

       13·   · · · transcript and we don't waive that.                 · · · · · · · · · · · ·LAURIE YANNACCONE, FPR

       14·   · · · · · MS. McGOVERN:· Thank you so much, Mr. Klein,    14· · · · · · · · · · ·Notary Public, State of Florida
                                                                       · · · · · · · · · · · ·Commission No.: GG 908690
       15·   · · · for all your time today.
                                                                       15· · · · · · · · · · ·Commission Expires: October 19, 2023
       16·   · · · · · THE WITNESS:· And likewise, and Laurie, if I
                                                                       16
       17·   · · · can be of assistance with spellings or otherwise
                                                                       17
       18·   · · · I'd be happy to stay on the line for you.
                                                                       18
       19·   · · · · · THE COURT REPORTER:· I'm good.                  19
       20·   · · · · · Thank you very much.                            20
       21·   · · · · · I appreciate it, sir.                           21
       22·   · · · · · THE WITNESS:· Well, on that note I will wave    22
       23·   · · · goodbye to all.                                     23
       24·   · · · · · THE COURT REPORTER:· Would you like to order    24

       25·   · · · this, Ms. McGovern?                                 25



                                                           Page 271                                                        Page 273
       ·1·   · · ·MS. McGOVERN:· Yes, we do need it rush, we've        ·1· · · · · · · · · ·CERTIFICATE OF REPORTER

       ·2·   ·got deadlines.                                           ·2· STATE OF FLORIDA
                                                                       ·3· COUNTY OF MIAMI-DADE
       ·3·   · · ·THE COURT REPORTER:· When would you like ti?
                                                                       ·4
       ·4·   · · ·MS. McGOVERN:· Whatever your rush fastest is,
                                                                       ·5· · · · · · · · I, LAURIE YANNACCONE, Florida Professional
       ·5·   ·even if it's rough.
                                                                       ·6· Reporter, certify that I was authorized to and did
       ·6·   · · ·THE COURT REPORTER:· By Monday or Tuesday is
                                                                       ·7· stenographically report the deposition of GORDON KLEIN,
       ·7·   ·that okay or is that too long?
                                                                       ·8· pages 1 through 271; that a review of the transcript was
       ·8·   · · ·MS. McGOVERN:· Monday is good.· We have -- all
                                                                       ·9· requested; and that the transcript is a true record of
       ·9·   ·of our dispositive deadlines -- I'm sorry,
                                                                       10· my stenographic notes.
       10·   ·dispositive motions are due May 8th.
                                                                       11· · · · · · · · I further certify that I am not a
       11·   · · ·THE COURT REPORTER:· Would you like to order a
                                                                       12· relative, employee, attorney, or counsel of any of the
       12·   ·copy?
                                                                       13· parties, nor am I a relative or employee of any of the
       13·   · · ·MR. PRITT:· Yes.                                     14· parties' attorneys or counsel connected with the action,
       14·   · · ·Thank you.                                           15· nor am I financially interested in the action.
       15·   · · · · · · · · · · ------                                16
       16·   · (The deposition was concluded at 7:33 p.m.)             17· · · · · · · · Dated this 5th day of May 2020.
       17·   ·(Reading and signing of the deposition was not           18
       18·   ·waived by the witness and all parties.)                  19
       19                                                              20
       20                                                              21· · · · · · · · · · ·_________________________________
       21                                                              · · · · · · · · · · · ·LAURIE YANNACCONE, FPR

       22                                                              22· · · · · · · · · · ·Florida Professional Reporter

       23                                                              23

       24                                                              24

       25                                                              25




                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com
                                     GordononKlein
Case 9:18-cv-80176-BB Document 548-1 Entered  FLSD Docket 06/01/2020 Page 24 of 28
                                                                      April 30, 2020   274 to 275
                                                                        Page 274
       ·1·   · · · · · · · ·WITNESS NOTIFICATION LETTER
       ·2·   May 5, 2020
       ·3·   GORDON KLEIN
       ·4·   c/o BOIES SCHILLER FLEXNER, LLP
       · ·   44 Montgomery Street
       ·5·   Floor 41
       · ·   San Francisco, California 94104
       ·6·   415-293-6800
       · ·   BY:· MAXWELL PRITT, ESQUIRE
       ·7·   BY:· ALEXANDER HOLTZMAN, ESQUIRE
       ·8·   · · · E-mail: Mpritt@bsfllp.com
       · ·   · · · E-mail: Aholtzman@bsfllp.com
       ·9
       · ·   In Re: IRA KLEIMAN v. CRAIG WRIGHT
       10·   · · · ·Deposition of GORDON KLEIN
       · ·   · · · ·Taken on 04/30/2020
       11·   · · · ·U.S. Legal Support Job No. 2144381
       12
       · ·   · · · The transcript of the above proceeding is now
       13·   available for your review.
       14·   · · · Please call 305-373-8404 to schedule an
       · ·   appointment between the hours of 9:00 a.m. and 4:00
       15·   p.m., Monday through Friday, at a U.S. Legal Support
       · ·   office located nearest you.
       16
       · ·   · · · Please complete your review within a reasonable
       17·   amount of time.
       18·   · · · · · · · ·Very truly yours,
       19
       20·   ·   ·   ·   ·   ·   ·   ·   ·LAURIE YANNACCONE, FPR
       · ·   ·   ·   ·   ·   ·   ·   ·   ·Florida Professional Reporter
       21·   ·   ·   ·   ·   ·   ·   ·   ·U.S. Legal Support, Inc.
       · ·   ·   ·   ·   ·   ·   ·   ·   ·700 East Dania Beach Boulevard
       22·   ·   ·   ·   ·   ·   ·   ·   ·First Floor
       · ·   ·   ·   ·   ·   ·   ·   ·   ·Dania Beach, Florida 33004
       23·   ·   ·   ·   ·   ·   ·   ·   ·(305) 373-8404
       · ·   ·   ·   ·   ·   ·   ·   ·   ·SouthEastProduction@USLegalSupport.com
       24
       25·   CC: Via Transcript


                                                                        Page 275
       ·1·   · · · · · · · · · · · ERRATA SHEET
       ·2·   · DO NOT WRITE ON THE TRANSCRIPT~ENTER CHANGES ON THIS
       · ·   · · · · · · · · · · · · · PAGE
       ·3
       · ·   · · · · · ·IN RE: IRA KLEIMAN v. CRAIG WRIGHT
       ·4·   · · · · · · · · · · · GORDON KLEIN
       · ·   · · · · · · · · · · · ·04/30/2020
       ·5·   · · · · · · · ·U.S. Legal Job No. 2144381
       ·6·   ________________________________________________________
       · ·   Page No.· Line No.· ·Change· · · · · · · ·Reason
       ·7·   ________________________________________________________
       · ·   ________________________________________________________
       ·8·   ________________________________________________________
       · ·   ________________________________________________________
       ·9·   ________________________________________________________
       · ·   ________________________________________________________
       10·   ________________________________________________________
       · ·   ________________________________________________________
       11·   ________________________________________________________
       · ·   ________________________________________________________
       12·   ________________________________________________________
       · ·   ________________________________________________________
       13·   ________________________________________________________
       · ·   ________________________________________________________
       14·   ________________________________________________________
       · ·   ________________________________________________________
       15·   ________________________________________________________
       · ·   ________________________________________________________
       16·   ________________________________________________________
       · ·   ________________________________________________________
       17·   ________________________________________________________
       · ·   ________________________________________________________
       18·   ________________________________________________________
       · ·   ________________________________________________________
       19·   ________________________________________________________
       · ·   ________________________________________________________
       20·   ________________________________________________________
       · ·   ________________________________________________________
       21·   ________________________________________________________
       · ·   ________________________________________________________
       22
       · ·   Under penalties of perjury, I declare that I have read
       23·   the foregoing document and that the facts stated in it
       · ·   are true and correct.
       24
       · ·   ____________· · · · · · · · · · · ____________________
       25·   · Date· · · · · · · · · · · · · · · · Witness Name



                                                                U.S. LEGAL SUPPORT
                                                              www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 548-1 Entered on FLSD Docket 06/01/2020 Page 25 of 28


                                                            Gordon Klein
                                                       Apr土工        30, 2020                                           275


                                                        巴RRATA     SHE巳T


                 DO    N    O冒    WR工廿日         ON    THE    TRANSCR工P題へENTER               CH    ANGES   ON   THエS
                                                                 PAG巴

                                     工N   RE:    エRA     KLEエMAN v.           CRA工G         WRエGH冒
                                                        GORDON KL日工N
                                                            04/30/2020
                                           U.S.Lega￨Job            No.21443           81




           Page            N0.        L⊥ne              N0.         Change                   Reason


                                                                                                   TRANSCRIPTエON
            9     6        、、four′′                   七〇、、40′′                               巳RROR
                                                        not been actively                    to TRANSCRエPTエON

            13        11             not    been           an  actively′                       ERROR
                                                            not ac亡ively ′ to                 not TRANSCR工PTエON

            14             22        an     actively                                        ERROR
                                                 schoolmanagement′′                         七〇 TRANSCRエPT工ON

            15        4              sch0OIof              management′                           ERROR
                                                                                                   TRANSCRエPT工ON
            17        25        Delete               there     were′′                        巳RROR
                                                         class called,

                                                       FinancialAnalysis    七〇
                                                            class     called                 TRANSCRエPTエON

            18        15         FinancialAnalysis,                                         巳RROR
                                                       ̀    is   sort     of′′   to     ̀    it   is   TRANSCRIPT工ON

            18             16        SOr七              〇f′                            巳RROR
                                                             LLMprogram   エ   taught′

                                                       to        LLM      program,I               TRANSCR工PTエON
            18             20         taught                                      日RROR
                                                                                                   TRANSCRIPTエON
            18        21    、、i亡           was′′             七〇、、〇r′′                             ERROR
                                                             principle to                         TRANSCRIPT工ON

            20             20             pr￨nC￨Pa￨                                     巳RROR
            21        2    ̀     ocale′′              to     ̀̀ocala′′                      CORREC曹工ON
            21        3    、、1一日′′                     七〇、、1‑A′′                             CORRECTエON
                                                        Ocale Funding ′ to

            21        4               ocala           Funding                           CORREC甘ION
                                                       ̀̀come to          m￨ne′′        to  TRANSCR工PTエON

            22         25        ̀    come           to       mind′′                        耳RROR
                                                             one much matter′′              亡O 冒RANSCRエP冒エON

            23        19             one        such    matter′′                              ERROR
                                                    ̀̀tax matter Marvin′′                     七〇  TRANSCRIPTION

            25        1              tax        matter.Marvin′′                                  ERROR
Case 9:18-cv-80176-BB Document 548-1 Entered on FLSD Docket 06/01/2020 Page 26 of 28




                                                       was        extremely′                 to      冒RANSCR工PT工ON

            25       2           was        an            extremely                              ERROR
                                                     in    your   time         refer

                                                to     ̀¥at        one          time        or       冒RANSCRエPTエON
            25           2‑3       referred′′                                               ERROR
                                                      not,eliminate             the′′

                                                to          not           eliminate,                 TRANSCRエPTエON
            25            18        七he′′                                           巴RROR
            26            1う                    TRANSCRエPTエON
                                                     ゴudge        ′       to        ゴudge    who       日RROR

            26   20            butit   also,           ′          to                but       TRANSCRエPT工ON
                                                itis              also′′                           ERROR
            27   2             con亡racts               as         purchase
                                                documents         and
                                                invoices′′        亡O
                                                      contracts,PurChase

                                                documents′                          and      冒RANSCRエPT工ON
                                                ￨nVO￨CeS′′                                   巳RROR
            27       13    ¥¥and        the           court
                                                doesnIt′′                      to    ¥andif          TRANSCRエPTエON
                                                the       court           doesn′t′′                   轡RROR
            28   20            notionin         my   ears′    to   冒RANSCRエPTエON
                                                 notion to my  ears′′  日RROR

            30   8            today    don        t       remember
                                                to         today               工       don       t    TRANSCRIPTエON
                                                remember′′                                   巳RROR
            31   12‑13          ̀̀transactions                        were
                                                there allegations ′ to
                                                ¥̀transactions.There                                 TRANSCRエPTエON

                                                Were        allegations                               ERROR
            32   1         at    m￨n￨mum        ′         to               at        a      冒RANSCRエP冒エON
                                                minimumit′′                                      ERROR
            33            8                TRÅNSCRエPT工ON
                                                      its′′               to    ̀      it′s′′          ERROR

            33       20          valuation,Principles
                                                accounting′′              to
                                                      valuation                principles            冒RANSCRエP冒工ON

                                                and        accounting                                日RROR
            36   19            bankruptcy             or       around                  ′
                                                to         bankruptcy                  ￨n    Or       TRANSCRエPT工ON
                                                around′′                                     ERROR
            37   2             工t      s    a        vague                      to          TRANSCRエPTエON
                                                          エt          s        vague′                 ERROR

            39            6                 TRANSCRエPTION
                                                Delete     do′′   巳RROR
                                                   somebody′s′ to TRANSCRエPT工ON

            39        9                somebody′′                                         巳RROR
            39   13       Delete           like             in                  like          TRANSCRエPTION

                                                you                                      巴RROR
Case 9:18-cv-80176-BB Document 548-1 Entered on FLSD Docket 06/01/2020 Page 27 of 28
Case 9:18-cv-80176-BB Document 548-1 Entered on FLSD Docket 06/01/2020 Page 28 of 28



            183     1う      、、ago,WaS′                亡〇、、ago′                      エ      TRANSCRエPTエON
                                                    WaS′′                           巳RROR
            183     16             anpractice                    to          a      冒RANSCRエP冒工ON

                                                    PraCtical                             巳RROR
            183       18                associatively
                                                    Sharedness        enterpr￨Se
                                                    to¥    associated        with    a
                                                    sha工ed            bus￨neSS             TRANSCR￨PT工ON
                                                    enterprise                             巳RROR
            183      20                 minding             of     to  TRANSCRIPT工ON
                                                            mining  of′′   ERROR

            202     10             in       being          to           and         冒RÅNSCRエP冒エON
                                                    been′′                            ERROR
            202      12     、、endeavors                   and     七〇   TRANSCRエPT工ON
                                                         endeavors.And′′  巳RROR

            202              13                     TRANSCRエPTエON
                                                          layout′     to      lays    out′        巳RROR

            202              15                     冒RANSCRエPTエON
                                                    Delete            itIsin′′               巳RROR
            202     18             that       section            follows′′
                                                    to     ̀     in    the       section     TRANSCR工PTエON
                                                    that         f01lows′′                  巳RROR
            222              17                     TRANSCRエPT工ON
                                                          DOS     ′     to        DOGS′′         ERROR

            222              18                     冒RANSCRエPT工ON
                                                    ¥¥DOS′′            to     "DOGS′′            ERROR

            229              2                      TRANSCRエPT工ON
                                                    ¥̀DOS′′           to         DOGS′′          巴RROR

            251       9      、、provide                            七〇             TRANSCRエPTェON
                                                               provides                    巴RROR

            2う1                11                        TRANSCRエPT工ON
                                                          speak        to        speaks          巳RROR

            251       11                guidepost      to   TRANSCRエPT工ON
                                                 guideposts     日RROR

            259              9                      TRANSCRエPT工ON
                                                    ¥¥than′′            to    ¥from′′            ERROR




           Under    pen     al亡y    o王       PerJury      under       thelaws        of    the    United    States,


           エ      declare   七hat        エ    have    read       the    foregoing          document    and   that


           the    facts     S亡a亡ed      init    are       true    and       correct.




            ざlむlし。                                             二一
                  Da亡e                       WitLess/申e




                                             U.S. LEGAL SUPPORT
                                            WWW.uSlegalsupport. com
